Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 1 of 68 PageID 455
                                  UNCLASSIFIED




                                  UNCLASSIFIED
Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 2 of 68 PageID 456
                                 UNCLASSIFIED




                                  UNCLASSIFIED
  Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 3 of 68 PageID 457
                                  UNCLASSIFIED




(U) The 2015 National Gang Report (NGR) presents an overview of current gang activities and trends
in the United States. Intelligence in this report is derived primarily from a survey administered by the
National Alliance of Gang Investigators’ Associations (NAGIA) and from a second survey on Safe Streets
and Gang Task Forces administered by the FBI Safe Streets and Gang Unit (SSGU). The quantitative data
herein is supplemented by qualitative open source reports and reporting from federal, state, local, and
tribal law enforcement from across the nation.




                                                                           2015 NATIONAL GANG REPORT       1
                                              UNCLASSIFIED
    Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 4 of 68 PageID 458
                                     UNCLASSIFIED




2   National Gang Intelligence Center
                                        UNCLASSIFIED
       Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 5 of 68 PageID 459
                                       UNCLASSIFIED




                                              (U) TABLE OF CONTENTS

• Preface. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4    • Outlaw Motorcycle Gangs . . . . . . . . . . . . . . . . . 22
• Scope and Methodology . . . . . . . . . . . . . . . . . . . 5                            • Membership and Recruitment . . . . . . . . . . 23
                                                                                           • Criminal Activity . . . . . . . . . . . . . . . . . . . . . . . 24
• National Gang Intelligence Center . . . . . . . . . . 6
                                                                                           • Trends . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
• National Alliance of Gang
   Investigators’ Associations . . . . . . . . . . . . . . . . 7                        • Gangs and the Southwest Border . . . . . . . . . . 28
                                                                                        • Gangs and Extremist Groups. . . . . . . . . . . . . . . 31
• Executive Summary . . . . . . . . . . . . . . . . . . . . . . . . 8
                                                                                           • Black Separatist Extremists . . . . . . . . . . . . . 31
• Key Findings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
                                                                                           • White Supremacist Extremists . . . . . . . . . . 31
• Street Gangs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .11              • Anti-Government Indoctrination . . . . . . . 31
    • Membership . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                                                        • Gangs in the Military and
    • Criminal Activity . . . . . . . . . . . . . . . . . . . . . . . 12                   Government Institutions . . . . . . . . . . . . . . . . . 33
       • Drug Distribution . . . . . . . . . . . . . . . . . . . 12
                                                                                        • Gang Involvement in Sex
       • Intimidation/Threats . . . . . . . . . . . . . . . . . 12
                                                                                           Trafficking and Prostitution . . . . . . . . . . . . . . 36
       • Financial Crimes . . . . . . . . . . . . . . . . . . . . . 12
     • Alliances and Rivalries . . . . . . . . . . . . . . . . . 12                     • Gangs and Technology . . . . . . . . . . . . . . . . . . . . 39
     • Trends . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13           • Recruitment . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
       • Threats to Law Enforcement. . . . . . . . . . 13                                  • Communication. . . . . . . . . . . . . . . . . . . . . . . . 40
                                                                                           • Targeting Rivals . . . . . . . . . . . . . . . . . . . . . . . . 42
• Prison Gangs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                                                                                           • Criminal Activity . . . . . . . . . . . . . . . . . . . . . . . 44
   • Membership . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                                                                                           • Thwart Law Enforcement . . . . . . . . . . . . . . . 44
   • Structure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
   • Criminal Activity . . . . . . . . . . . . . . . . . . . . . . . 16                 • Law Enforcement Actions and Resources. . . 45
       • Smuggling . . . . . . . . . . . . . . . . . . . . . . . . . 18                 • Outlook . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
       • Drugs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19           • Acknowledgements . . . . . . . . . . . . . . . . . . . . . . . 50
   • Trends . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
                                                                                        • Appendices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58
          • Corruption of Prison Staff . . . . . . . . . . . 19
                                                                                           • A. Map of Respondents. . . . . . . . . . . . . . . . . 58
          • Measures of Open Concealment . . . . . 21
                                                                                           • B. Map of Safe Streets Task
          • Female Prison Representation . . . . . . . 21                                       Force Regions . . . . . . . . . . . . . . . . . . . . . . . 60

                                                                                        • Endnotes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62




                                                                                                                           2015 NATIONAL GANG REPORT                       3
                                                                                  UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 6 of 68 PageID 460
                                      UNCLASSIFIED




    (U) PREFACE

       (U) The National Gang Intelligence Center (NGIC) prepared the 2015 NGR to examine the threat
       violent gangs pose to the United States. A gang is defined by the US Department of Justice as:

           (1) an association of three or more individuals; (2) whose members collectively
           identify themselves by adopting a group identity, which they use to create an
           atmosphere of fear or intimidation frequently by employing one or more of the
           following: a common name, slogan, identifying sign, symbol, tattoo or other physical
           marking, style or color of clothing, hairstyle, hand sign or graffiti; (3) the association’s
           purpose, in part, is to engage in criminal activity and the association uses violence
           or intimidation to further its criminal objectives; (4) its members engage in criminal
           activity, or acts of juvenile delinquency that if committed by an adult would be
           crimes; (5) with the intent to enhance or preserve the association’s power, reputation, or
           economic resources; (6) the association may also possess some of the following
           characteristics: (a) the members employ rules for joining and operating within the
           association; (b) the members meet on a recurring basis; (c) the association provides
           physical protection of its members from other criminals and gangs; (d) the association
           seeks to exercise control over a particular location or region, or it may simply defend
           its perceived interests against rivals; or (e) the association has an identifiable
           structure; (7) this definition is not intended to include traditional organized crime groups,
           such as La Cosa Nostra, groups that fall within the Department’s definition of
           “international organized crime,” drug trafficking organizations or terrorist organizations.

    (U) This report centers on the analysis of gang trends that threaten national security, public safety,
    economic interests, and law enforcement operations. The 2015 NGR is not an extension of the 2013
    or 2011 installments. Rather, it is an independent overview of data obtained between 2013 and 2015.
    The 2015 NGR ensures compliance with Public Law 109-162, Title XI, Section 1107 (c) and supports
    US Department of Justice Goal 2.1 (combat the threat, incidence, and prevalence of violent crime)
    set forth in the US Department of Justice Strategic Plan for Fiscal Years 2014 – 2018.




4    National Gang Intelligence Center
                                                  UNCLASSIFIED
   Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 7 of 68 PageID 461
                                   UNCLASSIFIED




(U) SCOPE AND METHODOLOGY

 (U) The purpose of the 2015 NGR is to provide a national overview of the current gang threat in
 the United States by collecting, analyzing, and synthesizing data obtained from law enforcement
 agencies across the nation. The assessments contained herein were derived from data provided by law
 enforcement through the 2014 FBI Safe Streets and Gang Task Force Survey, the NAGIA 2015 National
 Gang Report Survey, law enforcement reporting, and open source information.

 (U) One hundred and nine respondents completed the 2014 FBI Safe Streets and Gang Task Force Survey
 to create a representative sample of the five Safe Streets and Gang Task Force geographic regions.
 Combining data from the Safe Streets and Gang Task Forces allowed the NGIC to incorporate data from
 our partner agencies who participate on task forces, but did not complete the NAGIA 2015 National
 Gang Report Survey. Thus, data from the 2014 FBI Safe Streets and Gang Task Force Survey was combined
 with 569 responses from the four components of the NAGIA 2015 National Gang Report Survey, law
 enforcement reporting, and open source information to develop a holistic picture of current gang
 activity across the country.

 (U) The NAGIA 2015 National Gang Report Survey consisted of four components: a street gang survey;
 a prison gang survey; an outlaw motorcycle gang (OMG) survey; and a survey on gang activity related
 to US borders. The street gang survey was distributed to US gang investigators at every level across
 jurisdictions nationwide, while the prison gang survey was released to jails, prisons, and detention
 centers. The OMG survey was sent to members of the International Outlaw Motorcycle Gang
 Investigator’s Association. A fourth survey was primarily distributed to gang investigators along the
 southwest border to collect data on gang activity related to US borders. Using the four-component
 methodology enabled the NGIC to collect more robust data on each specific topic. Dividing the survey
 into four parts allowed for the inclusion of more questions on each topic and facilitated completion by
 gang investigators working each specific topic. With this methodology, respondents were able to focus
 on their area of expertise. By contrast, the 2013 NGR relied on data from only one general survey that
 was disseminated to all gang investigators across all jurisdictions.

 (U) Due to the utilization of a new survey methodology – using four targeted surveys as opposed to
 one universal survey – the 2015 NGR does not compare to either the 2013 NGR or the 2011 National
 Gang Threat Assessment. All longitudinal assessments herein are based entirely on data from the
 2015 survey. One drawback to the 2015 methodology was crossover reporting that resulted in a
 higher margin of error when compiling such quantitative data as numbers and percentages. Due to
 this crossover, plus the voluntary nature of the survey, results herein lack representation from every
 jurisdiction. Thus, the NGIC recommends contacting state and local law enforcement agencies directly
 for more information on gang activity or gang membership numbers in a specific jurisdiction.




                                                                           2015 NATIONAL GANG REPORT       5
                                              UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 8 of 68 PageID 462
                                      UNCLASSIFIED




    (U) NATIONAL GANG INTELLIGENCE CENTER

                                                            (U) One of the NGIC’s primary resources is
                                                            NGIC Online. A web-based information system,
                                                            NGIC Online supplies state, local, federal, and
                                                            international law enforcement partners with
                                                            an array of tools designed to facilitate research
                                                            on gang-related intelligence. NGIC Online
                                                            is available through the Law Enforcement
                                                            Enterprise Portal (LEEP). To access NGIC Online,
                                                            law enforcement officers must first authenticate
     (U) The NGIC was established by Congress in            their credentials through the LEEP website,
     2005 in order to support law enforcement               www.cjis.gov. Users can then connect directly
     agencies through timely and accurate                   to NGIC Online and employ its resources to
     information sharing and to provide strategic           obtain intelligence on a stream of matters
     and tactical analysis to federal, state, and local     relevant to gang populations and activities
     law enforcement. A multi-agency fusion center,         across the nation. A digital warehouse of data,
     the NGIC integrates its resources to investigate       NGIC Online contains a Gang Encyclopedia;
     and study the growth, migration, and criminal          Signs, Symbols, and Tattoos Database; Gang
     networks of gangs that pose a significant threat       Terms Dictionary; Intelligence Library; and a
     to communities throughout the United States.           Gang Training and Events Calendar, all of which
     The NGIC is comprised of representatives               are fully searchable and provide users with a
     from the Federal Bureau of Investigation (FBI);        vast collection of intelligence products; images;
     US Drug Enforcement Administration (DEA);              announcements; officer safety alerts; and other
     US Bureau of Alcohol, Tobacco, Firearms, and           materials aimed to promote gang awareness
     Explosives (ATF); Federal Bureau of Prisons            and to assist gang investigations at state, local,
     (BOP); United States Marshals Service (USMS);          and federal levels. NGIC Online also features
     US Department of Defense (DOD); and US                 two communication platforms – a Discussion
     Customs and Border Protection (CBP).                   Board and a Request for Information portal –
                                                            that allow users to solicit analytical assistance
     (U) A key function of the NGIC is to educate           from the NGIC and to communicate with the
     the law enforcement community on all matters           NGIC’s network of gang subject matter experts.
     relevant to gangs. In its mission to educate law       The NGIC encourages NGIC Online users to
     enforcement, NGIC analysts use their subject           post announcements, share comments and
     matter expertise to train state, local, federal,       suggestions, and contribute intelligence.
     and international gang investigators. The NGIC
     further educates law enforcement by integrating        (U) For further information, the NGIC may be
     its resources to create and disseminate                contacted via email at ngic@leo.gov or by
     intelligence products that ultimately widen            telephone at 1-800-366-9501.
     awareness and promote officer safety.




6    National Gang Intelligence Center
                                                 UNCLASSIFIED
   Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 9 of 68 PageID 463
                                   UNCLASSIFIED




(U) NATIONAL ALLIANCE OF GANG INVESTIGATORS’ ASSOCIATIONS

                                                        partnerships with federal, state, and local law
                                                        enforcement; aids communities with emergent
                                                        gang problems; assists criminal justice
                                                        professionals and public figures in identifying
                                                        gang members, tracking gangs, and battling
                                                        gang crime worldwide.

                                                        (U) The NAGIA does not serve to replace or
                                                        duplicate services provided by other entities,
 (U) The National Alliance of Gang Investigators’       but rather drives federal, state, and local
 Associations (NAGIA) is a cooperative                  anti-gang initiatives and provides support to
 organization formed in 1998. With more than            regional gang investigator associations and the
 20,000 members representing 23 state and               Regional Information Sharing Systems (RISS)
 regional gang investigator associations across         Program.
 the country, the NAGIA integrates the expertise
 of gang investigators nationwide, and combines
 multiple resources to combat the threat gangs
 pose to national security.

 (U) The NAGIA works to ensure public safety
 and to fulfill the national need for a coordinated
 response to violence, drugs, and other gang-
 related crimes that adversely impact the
 quality of life within our communities. A unique
 alliance of criminal justice professionals, the
 NAGIA dedicates its efforts to the promotion
 and coordination of anti-gang strategies and
 provides leadership in the development and
 recommendation of programs designed to
 control gang crime.

 (U) As part of its function, the NAGIA
 consolidates and distributes intelligence;
 advocates standardized training; provides
 professional training; establishes uniform gang
 definitions; advises policymakers; maintains




                                                                           2015 NATIONAL GANG REPORT      7
                                                UNCLASSIFIED
    Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 10 of 68 PageID 464
                                     UNCLASSIFIED




    (U) EXECUTIVE SUMMARY

     (U) Results of the 2015 NGR indicate that gangs       (U) The 2015 NGR focuses on gang trends
     of all types remain steadfast in their objectives     from a national standpoint and explains how
     to generate revenue and gain control of the           all gang types partake in criminal endeavors
     territories they inhabit; and in their dedication     that serve to spread their ideology, widen their
     to these objectives, gangs continue to grow in        networks, produce illicit funds, and secure
     numbers and expand in their criminal activities.      power. Findings herein reveal that gangs
     As the 2015 NGR reveals, progressions in              continue to engage in a range of activities
     membership and criminality stem from how              in order to meet one or all of these ends. To
     fluidly gangs adapt to shifting circumstances so      meet their primary objective – to make money
     as to protect their interests; ultimately, gangs      – gangs are increasing their involvement in
     evolve by consistently adjusting their behaviors      the high-profit crimes of sex trafficking and
     to meet their inflexible goals. Gangs thereby         prostitution. As a means of securing power,
     emerge as ever-changing, unpredictable                gangs continue to seek employment within the
     organizations that vary from one jurisdiction         military and within government institutions
     to the next and thus continue to threaten             and law enforcement agencies. Gangs also
     communities nationwide.                               continue to form partnerships with other
                                                           criminal organizations in order to widen their
     (U) The 2015 NGR examines gangs by                    networks; thus, gangs have connected with
     categories of street gangs, prison gangs, and         Mexican Transnational Criminal Organizations
     OMGs. Intelligence herein explores how all            (MTCOs), sex trafficking rings, and extremist
     three gang types pursue the same objectives –         groups. Gangs are also increasing their use of
     and commit the same crimes in those pursuits          technology – social media in particular – in
     – yet diverge in how they operate. As this report     order to spread their message and recruit new
     demonstrates, the divergence is due to the fact       members. Every criminal avenue gangs pursue
     that each gang is a product of its environment        perpetuates the cycle of securing power, which
     with its own rules of conduct and methods of          translates to money, and vice versa.
     operation; thus, street gangs differ from prison
     gangs, while prison and street gangs both
     differ from OMGs. Understanding the specific
     mentality of each gang type is integral to
     disruption and dismantlement. For that reason,
     the 2015 NGR designates separate sections
     for street gangs, prison gangs, and OMGs.
     Each section details the basic characteristics,
     functions, and partnerships of each gang type
     and thereby illustrates how each gang type
     poses a unique threat to the nation.




8   National Gang Intelligence Center
                                                UNCLASSIFIED
  Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 11 of 68 PageID 465
                                   UNCLASSIFIED




(U) KEY FINDINGS

 (U) Based on survey analysis and reporting from           prison gangs most commonly smuggle.
 federal, state, local, and tribal law enforcement         Prison gangs engage in a host of other
 over the past two years, the NGIC provides the            crimes to further their criminal objectives.
 following assessments:                                    The most commonly reported crimes
                                                           include smuggling of contraband, assault,
  • (U) Approximately half of respondents                  racketeering, extortion, murder, robbery,
    report street gang membership and gang-                witness intimidation, and prostitution. Prison
    related crime increased in their jurisdictions.        gangs also exploit Freedom of Religion
    The most prevalent crimes street gangs                 rights and rely on female counterparts to
    commit are street-level drug trafficking,              facilitate gang activity.
    large-scale drug trafficking, assault,
    threats and intimidation, and robbery.                • (U) Larger OMGs have established new
    Street gangs exhibit few indicators of                  chapters and have attracted many new
    decreasing membership or criminal activity.             members. The surge in membership has
    Neighborhood-based gangs remain the                     incited clashes for geographic dominance,
    most significant threat, while national-                which has created higher levels of violence.
    level street gangs have a moderate-to-high              OMGs continue to engage in all types
    impact in approximately half of reporting               of violent crimes to include: weapons
    jurisdictions.                                          possession, threats and intimidation, assault,
                                                            arson, extortion, and drug trafficking. OMGs
  • (U) Approximately one-third of jurisdictions            have a notorious reputation for their use
    report an increase in threats to law                    of violence and often employ brute force
    enforcement. The attacks that were carried              to exact punishment on rival gangs and on
    out against law enforcement and judicial                their own members. OMGs mainly recruit
    officials over the past two years were violent          motorcycle enthusiasts and members of
    and brazen. However, the number of actual               the US biker community. Some larger OMGs
    attacks against law enforcement remained                require smaller motorcycle gangs or sport
    relatively stable.                                      bike clubs to wear a support patch and
                                                            demand monthly payments in exchange for
  • (U) Over 68 percent of survey respondents               the patch. OMGs rely on support clubs for
    indicate prison gang membership has                     recruitment purposes, financial support, and
    increased over the past two years. The                  to counter rival gangs.
    greatest threat of prison gangs lies in their
    nexus to street gangs and in their ability            • (U) Gangs continue to foster partnerships
    to corrupt prison officials. Corruption of              with MTCOs. Survey respondents identified
    prison staff threatens various prison systems           more than 96 gangs involved in cross-
    by facilitating the smuggling practices                 border crimes. Sureños, Barrio Azteca,
    of inmates. Respondents rate drugs, cell                and Tango Blast rank as the top three most
    phones, and weapons as the contraband                   criminally active gangs along the US/Mexico



                                                                             2015 NATIONAL GANG REPORT       9
                                                UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 12 of 68 PageID 466
                                      UNCLASSIFIED




        Border, while the Sinaloa Cartel emerges                 or fear; and misclassification of gang-
        as the MTCO with the most gang ties.                     involved cases, where the offense is cited as
        Despite intelligence to support gang/                    prostitution, as opposed to sex trafficking.
        MTCO partnerships, the exact nature of                   Gangs that partake in sex trafficking and
        these relationships remains unclear. Drug                prostitution crimes typically collaborate
        trafficking is the cross-border crime gangs              with other criminal organizations in order to
        most frequently commit.                                  maximize profit and evade detection from
                                                                 law enforcement.
      • (U) Approximately 26 percent of jurisdictions
        and 44 percent of prison facilities report that         • (U) Social media and other forms of
        gang members joined domestic extremist                    technology play an essential role in the
        groups. A mutually beneficial arrangement,                illicit activities of gang members. Gangs
        extremists use gangs to spread their doctrine,            use a number of sites, applications, and
        while gangs turn to extremists to increase                platforms to recruit prospects, facilitate
        membership and facilitate collaboration                   communication, target rivals, and to thwart
        with other criminal organizations. Gangs                  law enforcement efforts. Over the past
        also refer to extremist ideology to respond               two years, gang members’ utilization of
        to perceived injustices and to enact social               technology, social media in particular, has
        change.                                                   risen significantly, enabling gangs to more
                                                                  readily further their criminal objectives.
      • (U) Survey respondents indicate that over                 Nearly all jurisdictions report gang member
        the past two years known or suspected gang                use of technology, most frequently citing
        members from over 100 jurisdictions have                  Facebook, YouTube, Instagram, and Twitter.
        applied for positions or gained employment                Technology is also playing an increasingly
        with the US military, law enforcement                     pivotal role in police investigations and anti-
        agencies, corrections facilities, and within              gang efforts. Over 54 percent of agencies
        the judiciary. Employment with the US                     report integrating social media into their
        military ranked as the most common,                       gang investigations within the past two
        followed by corrections, law enforcement,                 years.
        and the judiciary.

      • (U) Approximately 15 percent of
        respondents report that gangs in their
        jurisdiction engage in human trafficking.
        According to law enforcement reporting,
        gang involvement in sex trafficking has
        increased over the past two years. This is
        likely a significant underestimation, as sex
        trafficking is often underreported for two
        reasons: victims fail to report due to shame



10    National Gang Intelligence Center
                                                 UNCLASSIFIED
        Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 13 of 68 PageID 467
                                         UNCLASSIFIED




(U) STREET GANGS

(U) Definition: Street gangs are criminal organizations that formed on the street and
operate in neighborhoods throughout the United States. Neighborhood-based gangs are
confined to specific neighborhoods and jurisdictions, with no known leadership beyond their
communities. National-level gangs have a presence in multiple jurisdictions.


   (U) Neighborhood-based gangs and national-                                        • (U) According to survey respondents,
   level street gangs vary in membership, racial                                       street gang membership increased in
   composition, and structure, but are present                                         approximately 49 percent of jurisdictions
   throughout the United States and continue                                           over the past two years, stayed the same in
   to pose a significant threat. Neighborhood-                                         43 percent, and decreased in about eight
   based gangs are reported to be the highest                                          percent of jurisdictions.3
   threat, perpetuating violence, drug distribution,
   and opportunistic crimes, such as robbery,                                        • (U) Half of survey respondents indicate
   in communities throughout the country.1                                             gang-related crime in their jurisdiction
   National-level street gangs have a high or                                          increased over the past two years, while an
   moderate impact in approximately half of                                            additional 36 percent indicate crime rates
   jurisdictions.2                                                                     stayed the same.4 Gang-related criminal
                                                                                       activity decreased in fewer than 14 percent
(U) MEMBERSHIP                                                                         of jurisdictions.

   (U) Street gangs continue to impact
   communities across the United States and do                                                                   UNCLASSIFIED
   not show signs of decreasing membership nor                                            Gang-Related Activity Over the Past Two Years
   declining criminal activity.a

                                 UNCLASSIFIED                                                                                Increased significantly
                 Street Gang Membership Change Over                                                                          Increased slightly
                           the Past Two Years
                                                                                                                             Stayed the same

                                                                                                                             Decreased slightly
                                                                                                                             Decreased significantly
                                                   Increased
                                                   Stayed the same
                                                   Decreased                                                     UNCLASSIFIED
                                                                               (U) Source: NAGIA Survey Data.



                                 UNCLASSIFIED
(U) Source: NAGIA Survey Data.



   a
       (U) For detailed information on membership numbers, the NGIC recommends contacting state and local law enforcement agencies directly.




                                                                                                                2015 NATIONAL GANG REPORT              11
                                                                      UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 14 of 68 PageID 468
                                      UNCLASSIFIED




 (U) CRIMINAL ACTIVITY                                          testifying against UBN members who tried
                                                                to rob their mattress store.9
     (U) Street gang activity continues to be oriented
     toward violent crimes, such as assault, drug          (U) FINANCIAL CRIMES
     trafficking, home invasions, homicide,                (U) Survey results indicate that – although to a
     intimidation, threats, weapons trafficking, and       lesser extent than violent crime – street gangs
     sex trafficking. Respondents report the most          continue to engage in financial crimes, such
     prevalent gang-related criminal activities are        as identity theft, credit card fraud, prescription
     street-level drug trafficking, assault, threats       drug fraud, counterfeiting, check fraud, fencing
     and intimidation, robbery, and large-scale drug       stolen goods, money laundering, mortgage
     trafficking.5 Below are illustrative examples of      fraud, social security fraud, and tax fraud. Over
     these crimes occurring throughout the country.        the last few years, street gangs have become
                                                           more involved in white-collar crimes due to
      (U) DRUG DISTRIBUTION                                weaker sentencing guidelines and the ease of
      • (U) According to 2014 FBI Safe Streets and         making money.
        Gang Task Force Survey respondents, the top
        reported drugs by region are as follows:         (U) ALLIANCES AND RIVALRIES
        West: methamphetamine; North Central:              (U) Gangs are flexible organizations that form
        cocaine; Northeast: heroin; South Central:         alliances and rivalries based on race, geography,
        cocaine; Southeast: heroin.6                       protection, resources, and control. These
      • (U) As of August 2014, Taliban and Young N’        alliances and rivalries are formed to attain as
        Thuggin gang members distributed crack             much money and power as possible. Ultimately,
        cocaine, powder cocaine, marijuana, liquid         a gang will feud with any organization that
        codeine and prescription drugs in Minnesota        interferes with its objectives and will align
        and North Dakota.7                                 with any organization that will advance its
                                                           objectives.
      • (U) Open source reporting indicates the
        Hoover Crips trafficked approximately              (U) Collaboration among street gangs has
        $10 million of cocaine and marijuana               increased, with approximately 43 percent of
        obtained from MTCOs through Dallas,                jurisdictions reporting that rival gangs formed
        Texas; Oklahoma City, Oklahoma; and Tulsa,         alliances over the past two years.10 Multiple
        Oklahoma, before going through Ohio to the         jurisdictions report gangs in their jurisdiction
        northeastern United States.8                       merged or formed hybrid gangs to thwart
                                                           law enforcement efforts through their use of
      (U) INTIMIDATION/THREATS                             unknown names and symbols. However, the
                                                           most common reason survey respondents cite
      • (U) According to open source information,
                                                           for these alliances is mutual benefit, particularly
        12 suspected United Blood Nation (UBN)
                                                           to maximize profits from drug activities.11
        members were charged in the October 2014
        murders of a Charlotte, North Carolina,                • (U) In San Diego, California, the Black MOB,
        couple in order to prevent the husband from              Skanless, Neighborhood Crips, Lincoln Park,



12    National Gang Intelligence Center
                                                UNCLASSIFIED
   Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 15 of 68 PageID 469
                                    UNCLASSIFIED




    and West Coast Crips gangs worked together                      of the incarcerated godfather of the 183
    to traffic females in 46 cities across 23 states.12             Blood set. The original plot was to kidnap
 (U) Despite increased collaboration for mutual                     and murder the ADA in retaliation for
 profit, street gangs continue to feud and form                     prosecuting the leader. The ADA’s father was
 rivalries. These conflicts often arise over drugs,                 rescued.14
 money, and territory.
                                                              (U) Threats against law enforcement are
(U) TRENDS                                                    delivered in numerous ways: in person; through
                                                              social media; via text messages, phone calls,
 (U) THREATS TO LAW ENFORCEMENT                               and e-mail; by items left at an officer’s home or
                                                              office; and through graffiti. Of these methods,
 (U) While the relationship between law                       threats through social media are most often
 enforcement and gangs has always been                        utilized, followed by in-person threats, and
 tumultuous and threats of harm from                          graffiti.15
 numerous gangs have been documented
 against law enforcement, recent reporting                      • (U) In early 2014, a Detroit, Michigan, gang
 indicates that gangs are becoming bolder                         member used social media to openly
 in both their threats and actions toward law                     threaten the Detroit Police Chief.16
 enforcement. Approximately one-third of                        • (U) In December 2014, MS-13 members
 jurisdictions report an increase in threats to law                communicated a threat to Arkansas law
 enforcement. The attacks that were carried out                    enforcement by placing graffiti on the
 against law enforcement and judicial officials                    wall of a gas station in Rogers, Arkansas.17
 were violent and brazen. However, the actual
 number of attacks against law enforcement has
 remained relatively stable.
  • (U) On 24 May 2014, a police officer of the
    Salt River Pima-Maricopa Indian Community
    in Arizona was murdered by members
    of the East Side Los Guada Bloods in
    response to a racketeering case against the
    gang. Furthermore, the East Valley Gang
    and Criminal Information Fusion Center
    indicated that leaders of the Warrior Society
    gang encouraged members to target law
    enforcement officers, specifically officers
    from tribal agencies.13
  • (U) On 5 April 2014, the father of a Wake
    County, North Carolina, Assistant District
    Attorney (ADA) was kidnapped by known                 (U) Source: KFSM.
    UBN gang members under the direction                  (U) MS-13 graffiti threatening law enforcement.




                                                                                        2015 NATIONAL GANG REPORT   13
                                                   UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 16 of 68 PageID 470
                                      UNCLASSIFIED




                                                                                   UNCLASSIFIED

                                    (U) STREET GANG INVOLVEMENT IN CRIMINAL ACTIVITY
                                 Alien Smuggling
                                              Assault
                                             Burglary
                                      Check Fraud
                            Child Sex Trafficking
                                     Counterfeiting
                               Credit Card Fraud
               Large-Scale Drug Distribution
                       Street-Level Drug Sales
                                            Extortion
                         Fencing Stolen Goods
        Hate Crimes/Civil Rights Violations
                                            Homicide
                               Human Trafficking
                                      Identity Theft
                                     Larceny/Theft
                              Money Laundering
                                  Mortgage Fraud
                             Motor Vehicle Theft
                               Prescription Fraud
                                          Prostitution
                                            Robbery                                                                                                     High
                          Social Security Fraud                                                                                                         Moderate
                                           Tax Fraud
                                                                                                                                                        Low
                             Threats/Intimidation
                            Weapons Trafficking
                                                         0%               10%                 20%              30%                   40%                 50%                 60%
                                                                                                     Percent of Jurisdictions
         (U) Source: NAGIA Survey Data.                                           UNCLASSIFIED

     (U) The survey question asked respondents to indicate the level of street gang involvement in various criminal activities. The choices were High, Moderate, Low, Unknown, and
     None. The graphic depicts the percent of jurisdictions reporting High, Moderate, and Low gang involvement for each criminal activity.




14       National Gang Intelligence Center
                                                                                UNCLASSIFIED
   Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 17 of 68 PageID 471
                                    UNCLASSIFIED




(U) PRISON GANGS

(U) Definition: A prison gang is a criminal organization that originates in the penal system
and continues to operate within correctional facilities throughout the United States. Prison
gangs are self-perpetuating criminal entities that also continue their operations outside of
prison.

 (U) Much of the threat of prison gangs stems                 one institution to another and from one system
 from their nexus to street gangs. Though not                 to another due to inmate transfers, inmate
 visible to the outside world, prison gangs                   releases, and the introduction of existing gang
 impact communities nationwide through                        members to the population.
 their control over their street subordinates.
 Street gang members commit crimes at the                       • (U) Overall, 68 percent of survey respondents
 behest of incarcerated members and then                          indicate prison gang membership has
 forward revenue and contraband gained from                       increased in the past two years.21
 the commission of their crimes into prison. In
 exchange, incarcerated gang members provide                    • (U) Individually, 75 percent of BOP survey
 protection to the street gang members when                       participants, 79 percent of state participants,
 they are incarcerated.                                           and 100 percent of local participants marked
                                                                  a notable increase in membership.22
(U) MEMBERSHIP
 (U) Prison gangs most often form along racial                                             UNCLASSIFIED
 or ethnic lines.18 This can be observed in state                              Prison Gang Membership Changes
 and federal facilities across the country.                                          Over the Past Two Years


  • (U) According to survey findings, Bloods,
    Crips, Sureños, Almighty Latin King and
    Queen Nation, and Gangster Disciples rank                                                             Increased

    as the five most commonly reported gangs                                                              Stayed the same
    within state facilities.19                                                                            Decreased


 (U) Survey results show that prison gang
 membership has increased steadily in
                                                                                           UNCLASSIFIED
 correctional systems at federal, state, and local
 levels.20 Prison gang numbers fluctuate from             (U) Source: NAGIA Survey Data.




                                                                                            2015 NATIONAL GANG REPORT       15
                                                    UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 18 of 68 PageID 472
                                      UNCLASSIFIED




 (U) STRUCTURE
                                                                                     intelligence reveals reversals of power and
     (U) Many street and prison gangs organize into                                  opposite methods of operations in street/
     a single structure that divides into two primary                                prison arrangements. While the power
     categories: leadership and soldiers. Leadership                                 structure in these instances is not one of
     roles of incarcerated members extend from                                       prison leadership and street subordination,
     prison activities to street operations.                                         prison gang involvement still contributes
                                                                                     to criminal activities outside correctional
         • (U) In Hispanic gang culture, particularly in                             facilities and can elevate the threat to
           California, prison gangs strictly oversee                                 communities.
           street gangs. The two lead Hispanic prison
           gangs in California – the Mexican Mafia and                           (U) CRIMINAL ACTIVITY
           the Nuestra Familia – and their respective
           subordinates – Sureñosb and Norteños –                                    (U) Prison gangs commit a wide spectrum of
           maintain structures wherein incarcerated                                  crimes, from minor transgressions to acts of
           members direct their street partners. In                                  extreme violence that claim multiple victims.
           the Mexican Mafia/Sureño infrastructure,                                  Not every prison gang commits every type of
           leadership falls exclusively to the Mexican                               crime, as gangs vary by sophistication, size, and
           Mafia, which is comprised almost entirely                                 other factors that influence criminal potential.
           of inmates with life sentences. Hispanic                                  However, prison gangs will engage in any
           gang structure is a parent/subordinate                                    illicit activity that will further their objectives to
           arrangement, whereby Mexican Mafia and                                    generate money, control territory, and secure
           Nuestra Familia leaders appoint shot callers                              power.
           to direct Sureño and Norteño street activity.
           Appointed Sureño and Norteño shot callers
           enforce orders from their prison leaders and
           thereby act as conduits between the street
           and prison.

     (U) The dynamic between street and prison
     gangs is usually one of prison leadership and
     street subordination. However, some




     b
       (U) The Mexican Mafia and Sureños are distinct yet interdependent organizations that function in a parent/subordinate capacity. The Mexican Mafia is-
     sues orders to Sureños that in turn serve as foot soldiers for the Mexican Mafia. Sureño gangs, to include MS-13, do not hold membership in the Mexican
     Mafia and can be categorized into their own distinct gangs.




16       National Gang Intelligence Center
                                                                    UNCLASSIFIED
Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 19 of 68 PageID 473
                                 UNCLASSIFIED




                            (U) Prison Gangs v. Street Gangs
 (U) Prison gangs typically consist of a select group of inmates that maintain an organized hierarchy
 and an established code of conduct. Prison gangs vary in organization – from tightly structured
 hierarchies – to loosely assembled conglomerations. A prison gang employs rules for joining
 and operating within its association; meets on a regular basis; provides physical protection to its
 members; seeks territorial control; defends its interests; and sustains an identifiable structure.
 (U) Gang culture in prison parallels that on the streets. Much like street gang practice, prison gang
 members function under the mentality of unification and adherence to a single ideology. As with
 street gangs, prison gangs unite under the banner of one name and identify with one set of signs and
 symbols. The names of most prison gangs are synonymous with their symbols and they use the two
 interchangeably in their artwork, tattoos, and other forms of communication.

 (U) Prison gang objectives mirror street gang priorities to gain as much influence and generate as
 much money as possible. The basic purpose of a prison gang is to engage in criminal activity and use
 violence and intimidation to further its power, reputation, and resources.

 (U) Prison gangs are typically more structured and disciplined than street gangs because they do not
 have the same mobility; incarcerated members cannot escape their environment and are thereby
 forced to comply with the regulations of their gangs. Membership is for life in most prison gangs;
 dropping out is punishable by death, which is easy to enforce given its membership is confined to a
 shared space.

 (U) The threat of prison gangs lies largely in their control over street gangs and in their ties to MTCOs.
 Prison gangs order gang members on the street to conduct crimes on their behalf and thereby
 function as brokers in the transfer of drugs from MTCOs to street gangs. Both activities render prison
 gangs proximally responsible for many of the drug crimes that occur in the United States.

 (U) Many prison gangs operate almost entirely by reputation and are not visible to the street
 gang members they control. Likewise, they are not immediately discernible to law enforcement
 and are hidden from the general public. Thus, the threat of prison gangs is often overlooked,
 which ultimately allows them to escape law enforcement scrutiny and remain untargeted in gang
 investigations. Due to their grip on street gangs, prison gangs are able to remain anonymous in their
 crimes and in their effect on national crime rates. The symbiotic relationship between street and
 prison gangs makes prison gangs a matter of national concern, as street gangs commit crimes and
 impact communities across the country on behalf of prison gangs.




                                                                              2015 NATIONAL GANG REPORT       17
                                                UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 20 of 68 PageID 474
                                      UNCLASSIFIED




     (U) SMUGGLING
     (U) Prison gangs across the nation partake in                                        • (U) Weapons are the second most reported
     smuggling activities. The contraband most                                              contraband, with homemade weapons
     commonly reported – drugs, weapons, and                                                being of greatest concern.24
     cell phones – all facilitate gang objectives to
     increase power, control territory, and produce                                       • (U) Cell phones are the third most common
     revenue. Drugs translate to money; weapons                                             contraband, ranking almost equally with
     generate power; and cell phones enable                                                 weapons.25
     inmates to readily direct gang members in the
     territories under their command.


                                  UNCLASSIFIED

                  Contraband Smuggled by Prison Gangs




                                                          Drugs

                                                          Weapons
                                                          Cell Phones

                                                          Tobacco

                                                          Other



                                  UNCLASSIFIED
                                                                                    (U) Source: BOP.
 (U) Source: NAGIA Survey Data.                                                     (U) Cigarettes smuggled into a prison.



                                                                                         • (U) Tobacco, alcohol, food, gang-related
         • (U) Drugs are the most common contraband                                        paraphernalia, and other items comprise the
           reported inside prisons, accounting for                                         rest of the contraband in survey reports.26
           almost half of total contraband. Marijuana
           and synthetic cannabinoidsc are equally                                       • (U) State facilities report collusion with
           reported, followed by Suboxone, heroin, and                                     prison staff is the primary method gangs use
           methamphetamine.23                                                              to smuggle cell phones.27 Smuggling occurs
                                                                                           through corrupt staff, visitors, and legal mail,
                                                                                           such as packages and letters. In some

     c
      (U) Synthetic cannabinoids, often referred to as “K2” or “spice”, refers to a wide variety of drugs manufactured in laboratories to mimic the effects of
     controlled substances. When one synthetic cannabinoid becomes scheduled, chemists alter the chemical formula to produce a new substance that is
     not yet scheduled. Distributors label these drugs as “not for human consumption” in an attempt to avoid enforcement action. They are typically sprayed
     onto shredded plant material and then smoked.




18       National Gang Intelligence Center
                                                                     UNCLASSIFIED
       Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 21 of 68 PageID 475
                                        UNCLASSIFIED




(U) Source: BOP.                                             (U) Source: BOP.
(U) Suboxone hidden in a magazine sent to an inmate.         (U) Drugs smuggled into a prison.



          cases, contraband is thrown over fences               reason, law enforcement reporting links gangs
          onto prison yards. The high occurrence of             to all drug types.28
          cell phone smuggling is due to the fact that
          communication is paramount to the control               • (U) According to survey responses from state
          prison gangs maintain over street gangs.                  correction entities, gangs are connected
                                                                    to the following drugs: marijuana, cocaine,
    (U) DRUGS                                                       crystal methamphetamine, Suboxone,
                                                                    heroin, and synthetic cannabinoids.29
    (U) State and federal facilities reported drug
    trafficking among the top crimes prison                   (U) TRENDS
    gangs commit. Accordingly, drugs provide the
    number one source of revenue for street and                 (U) CORRUPTION OF PRISON STAFF
    prison gangs and thus the two entities work
    jointly to secure illicit funds through drug-               (U) Corruption of prison staff continues to
    related crimes and to establish influence in the            threaten the US penal system. Many prison
    drug trade.                                                 gangs target corrections officers specifically
                                                                to facilitate their interactions with street
    (U) Prison gangs do not gravitate toward a                  gangs and to sustain their criminal operations.
    specific drug type. Drug involvement only                   Studies implicate officers in transgressions,
    requires accessibility. The drugs most readily              such as smuggling contraband, laundering
    available in a specific region also rank among              money, providing sexual favors to gang
    the highest reported. Since their ultimate                  members, engaging in prostitution activities,
    objective is to make money, gangs will attempt              issuing orders to street gangs, and assisting
    to capitalize on any drug within reach. For that            communication efforts between prison and



                                                                                                 2015 NATIONAL GANG REPORT   19
                                                       UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 22 of 68 PageID 476
                                      UNCLASSIFIED




     street members.30 Most often, compromised                   in an institution-wide gang operation. By
     prison staff smuggle such contraband as drugs,              account of court records, for more than a
     cigarettes, and cell phones for gang members.               year, at least five guards, including the two
     These items rank high in smuggling efforts of               sergeants in question, smuggled drugs,
     corrupt staff, as drugs and cigarettes constitute           cigarettes, and cell phones for Bloods and
     the backbone of the black-market economy                    Folk Nation gangs in exchange for thousands
     run by gangs and cell phones allow prisoners                of dollars in payment.33
     to communicate within institutions, between
     prisons, and with their street counterparts.31             • (U) The Maryland Department of Public
                                                                  Safety and Correctional Services uncovered
      • (U) Approximately two-thirds of survey                    a ring of corrupt prison staff in collusion with
        respondents report that staff members                     the Black Guerilla Family. As of March 2015,
        aid inmates in smuggling cell phones into                 24 correctional officers were convicted for
        facilities.32                                             their role in the racketeering conspiracy,
                                                                  which included helping the Black Guerilla
      • (U) According to open source reporting, two               Family smuggle cell phones, prescription
        prison sergeants of the Florida Department                pills, and other contraband into a city jail by
        of Corrections allegedly ordered an inmate                means of their hair, shoes, and underwear.34
        to be killed to protect their involvement




 UNCLASSIFIED
 (U) Source: Pixabay.com.




20     National Gang Intelligence Center
                                                 UNCLASSIFIED
 Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 23 of 68 PageID 477
                                  UNCLASSIFIED




 • (U) Open source reporting indicates that
   since 2010, the Mississippi Department
   of Corrections has referred 63 cases
   for prosecution of officers involved in
   smuggling contraband into prison.
   Accordingly, a former corrections officer
   claims some corrupt officers make
   thousands of dollars for smuggling
   contraband. A former gang leader agrees,
   stating that many officers find it difficult
   to resist the “easy” money. Reports reveal
   corrupt officers also provided favors, such
   as allowing gang members in lockdown to
   move into another area to injure a fellow
   inmate.35

(U) MEASURES OF OPEN CONCEALMENT
(U) Prison gangs will resort to any means
possible to further their objectives. One
method gangs use to advance their cause
is to exploit their First Amendment rights
so they may conduct gang activity openly
without detection. In some cases, gang
members infiltrate religious groups to conduct
meetings, move and hide contraband, or obtain
prohibited material.

(U) FEMALE PRISON REPRESENTATION
(U) Female involvement in prison gangs most
often occurs in the form of outside facilitation,
presenting females as active yet subsidiary
participants that aid and abet crimes led by
their male counterparts. Prison gangs rely on
female facilitation to further criminal objectives
– and in some cases to merely exist – as many
prison gangs could not survive without their
female partners.36




                                                              2015 NATIONAL GANG REPORT   21
                                               UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 24 of 68 PageID 478
                                      UNCLASSIFIED




 (U) OUTLAW MOTORCYCLE GANGS

 (U) Definition: OMGs are ongoing organizations, associations or groups of three or
 more persons with a common interest or activity characterized by the commission of, or
 involvement in, a pattern of criminal conduct. Members must possess and be able to operate
 a motorcycle to achieve and maintain membership within the group.



                         (U) Characteristics of Outlaw Motorcycle Gangs
               (U) The Hells Angels Motorcycle Club, Pagans, Vagos, Sons of Silence, Outlaws,
               Bandidos, and Mongols are the largest OMGs. All are classified as “one percent” (1%)
               clubs. The term 1% originated when the American Motorcycle Association released
               a statement in response to a riot that occurred on 4 July 1947 at the Dirt Hill Climb
               motorcycle races in Hollister, California. The American Motorcycle Association
               spokesperson stated that 99 percent of the motorcycling public was comprised of
               honest, law-abiding citizens, and that only one percent constituted troublemakers.
               OMGs took pride in the reference and adopted 1% as its symbol. Not all OMG members
               boast the symbol; however, OMGs profess to be one percenters or the one percent of
               bikers who have rejected societal norms and dedicated their lives to their club.

               (U) Motorcycle gangs have evolved over the past 67 years from bar room brawlers to
               sophisticated criminals. OMGs, which were formed in the United States, over the last 50
               years have spread internationally and today they are a global phenomenon. The Hells
               Angels in particular stands out for its international connectivity. Survey respondents
               identify Hells Angels members, more than any other OMG, as having the most
               international travel within the last two years.

               (U) Ownership of motorcycles has created a growth industry that accommodates
               thousands of legitimate recreational riders throughout North America. Increasing
               societal acceptance of motorcycle riders has provided OMGs a way to camouflage their
               gangs’ nefarious criminal activities. The larger, more sophisticated OMGs, such as the
               Hells Angels, Iron Horsemen, Outlaws, Bandidos, Mongols, Pagans, Sons of Silence, and
               the Vagos have adopted the public posture of claiming they are just motorcycle riders
               who belong to a club. The other part of the subterfuge lies with their claim that the
               criminal activities of individual members are not directed by the gang. Other gangs
               claim their violent reputation is due to criminal activities in their past.




22    National Gang Intelligence Center
                                                   UNCLASSIFIED
        Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 25 of 68 PageID 479
                                         UNCLASSIFIED




(U) MEMBERSHIP AND RECRUITMENT
    (U) OMGs recruit mainly from fellow
    motorcycle enthusiasts and from the US biker
    community at large. Larger OMGs often have
    proxy gangs or support clubs, which according
    to survey results, account for the vast majority
    of OMG recruits. Some larger OMGs require
    smaller motorcycle gangs or sport bike clubs
    to wear support patches. These OMGs demand
    monthly payments from each motorcycle club
    or sport bike club member in exchange for
    their use of support patches. Refusal to wear a
                                                           (U) Source: ATF via the Columbus, Ohio, Police Department.
    support patch results in violence. Accordingly,        (U) Phantom Motorcycle Club flag demonstrating connections to the Vice
    membership in an OMG is an extremely violent           Lords street gang through the inclusion of the top hat and
                                                           cane emblem.
    existence marked by frequent assaults by rival
    gangs and intra-gang aggression.
                                                                     area. Wearing support gear of one gang
       • (U) OMGs sell support gear to their                         into the territory of a rival is seen as an act
         associates to fundraise for their clubs and to              of disrespect that has resulted in violent
         demonstrate the dominance, control, and                     confrontations.
         support the OMG has in that geographic
                                                               (U) Reporting indicates street gangs, prison
                                                               gangs, and extremist groups serve as significant
                                                               recruiting pools for OMGs, with approximately
                                                               equal recruitment from each category. Black
                                                               OMGs are known to recruit members from
                                                               street gangs.

                                                                 • (U) According to a US Department of Justice
                                                                   press release, six leaders and members of
                                                                   the Phantom Motorcycle Club and Vice Lords
                                                                   street gang were convicted of conspiracy
                                                                   to commit murder and other racketeering
                                                                   offenses, as of March 2015. The Phantom
                                                                   Motorcycle Club National President, National
                                                                   Enforcer, and four other members were
                                                                   found guilty.37

(U) Source: ATF.
(U) Wheels of Soul support patch.




                                                                                                  2015 NATIONAL GANG REPORT         23
                                                     UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 26 of 68 PageID 480
                                      UNCLASSIFIED




                                                               • (U) On 17 May 2015, several Texas
                                                                 motorcycle clubs arranged to meet at the
     (U) The largest black motorcycle gangs—                     Twin Peaks restaurant in Waco, Texas, to
     Chosen Few, Hell’s Lovers, Outcasts, Sin                    discuss and possibly resolve ongoing issues
     City Deciples, Thunderguards, and Wheels                    between the Cossacks and Bandidos. An
     of Soul—have a male only membership.                        altercation occurred between the Bandidos,
     Although primarily African American, the                    Cossacks, and their respective support clubs
     Chosen Few, Hell’s Lovers, Sin City Deciples,               in which nine individuals were killed and
     Thunderguards, and Wheels of Soul have                      numerous others were injured.38
     some non-African American members. Black
     motorcycle gang violence has historically                 • (U) In February 2015, members of the Hells
     involved assaults and homicides, which have                 Angels and Red Devils, a support club for the
     been directed against smaller motorcycle                    Hells Angels, pleaded guilty to conspiracy
     group members. There does not appear to be                  to commit a series of violent racketeering
     a formal alliance among the Black Outlaw                    crimes, including maiming, assault with a
     Motorcycle Clubs as each gang has had                       weapon, and assault resulting in serious
     violent encounters. However, some Black                     bodily injury.39
     Outlaw Motorcycle Clubs have formed
     informal alliances when advantageous in
     their geographic region.




 (U) CRIMINAL ACTIVITY
     (U) The size of an OMG influences its ability to
     form gang alliances and engage in criminal
     activities. Over the past two years, larger
     motorcycle gangs have continued to gain
     or maintain control of geographic areas and
     have established new chapters, thereby
     attracting many new members. This has
     caused geographic clashes for dominance
     in overlapping gang-controlled areas. These
     clashes lead to a cycle of violence in which
     OMGs seek retribution for actions against the
     gang or a fellow member. The cycle of violence
     is often punctuated by periodic truces.             (U) Source: The Associated Press by Jerry Larson.
                                                         (U) Twin Peaks restaurant, the site of a violent confrontation between the
                                                         Cossacks and Bandidos in May 2015.




24    National Gang Intelligence Center
                                                UNCLASSIFIED
         Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 27 of 68 PageID 481
                                          UNCLASSIFIED




                                                                       UNCLASSIFIED

                                            (U) OMG Involvement in Criminal Activity
                                              Alien Smuggling

                                                      Assault

                                                      Bribery

                                                     Burglary

                                       Child Sex Trafficking

                                              Counterfeiting

                                            Credit Card Fraud

                                     Street-Level Drug Sales

                             Large-Scale Drug Distribution

                                 Drug Shipment Protection

                                       Drug Manufacturing

                      Explosives Possession, Manufacturing
                                                Trafficking

                                                     Extortion


                                        Fencing Stolen Goods

                            Hate Crimes/Civil Rights Violations


                                                    Homicide

                                          Human Trafficking


                                               Identity Theft


                                            Insurance Fraud

                                                Larceny/Theft


                                          Money Laundering

                                              Mortgage Fraud

                                          Motor Vehicle Theft
                                                                                                                                 Low
                                                  Prostitution
                                                                                                                                 Moderate
                                                     Robbery
                                                                                                                                 High
                                                    Tax Fraud

                                        Threats/Intimidation

                                                   Vandalism

                                       Weapons Possession


                                        Weapons Trafficking
                                                                  0   10            20             30              40              50              60
                                                                                              Number of Jurisdictions
                                                                       UNCLASSIFIED
(U) Source: NAGIA Survey Data.
(U) The survey question asked respondents to indicate the level of OMG involvement in various criminal activities in their jurisdiction. The choices were
High, Moderate, Low, Unknown, and None. The graph depicts the number of jurisdictions reporting High, Moderate, and Low OMG involvement for each
criminal activity.


                                                                                                                 2015 NATIONAL GANG REPORT                  25
                                                                           UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 28 of 68 PageID 482
                                      UNCLASSIFIED




                                                                                  • (U) According to open source reporting,
                                                                                    in March 2014, two Hells Angels members
                                                                                    sought medical treatment for stab wounds
                                                                                    sustained during an altercation with
                                                                                    Mongols members on a freeway near
                                                                                    Temecula, California. The injured Hells
                                                                                    Angels members were not willing to
                                                                                    cooperate with law enforcement or say who
                                                                                    was responsible for their injuries.42

                                                                              (U) OMGs engage primarily in violent crimes,
                                                                              such as assault, robbery, and homicide.
 (U) Source: ATF
                                                                              According to survey respondents, weapons
 (U) Support patch for Hells Angels, represented by the number 81, and the    possession; threats and intimidation; assault;
 Red Devils, represented by the number 184.
                                                                              and drug trafficking were the most common
                                                                              criminal activities committed by OMGs over
        • (U) In September 2014, several Outcast                              the past two years.43 The assaults and robberies
          Motorcycle Club members arrived at the                              were often directed at rival gangs or individuals
          Showstoppers Motorcycle Club clubhouse                              involved in other criminal activities like drug
          in Birmingham, Alabama, and opened fire,                            trafficking. Methamphetamine, cocaine, and
          killing members of the Wheels of Soul and                           marijuana ranked respectively as the top three
          Showstoppers.40                                                     drugs that led to OMG arrests over the past two
                                                                              years.
     (U) OMGs have a well-earned reputation for
     violence, so witnesses are often reluctant                              (U) TRENDS
     to testify for fear of retaliation. Thus,
     unless an OMG commits a homicide or an                                   (U) Over the past several years, there has
     assault that requires hospitalization, OMG                               been reporting of OMG members retaining
     violence frequently goes unreported to law                               employment in various white-collar professions.
     enforcement.                                                             Accordingly, many OMG members are business
                                                                              owners. Most survey responses report that
        • (U) In March 2015, members of the Wheels                            a preponderance of businesses owned by
          of Soul and Bandidos engaged in a gunfight                          OMG members involve manual labor, which
          at a restaurant in Albuquerque, New Mexico.                         perpetuates the myth that OMGs are typically
          Although a Wheels of Soul member was shot                           blue-collar workers. Based on survey responses,
          and sustained non-life-threatening injuries,                        businesses owned by motorcycle gang
          he was not willing to talk to police about the                      members predominately involve the service
          incident.41                                                         industry, such as motorcycle repair shops and
                                                                              tattoo shops.44 In some instances, OMGs use
                                                                              their businesses to facilitate criminal activity.



26     National Gang Intelligence Center
                                                                   UNCLASSIFIED
       Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 29 of 68 PageID 483
                                        UNCLASSIFIED




                                            UNCLASSIFIED


                                 (U) OMG Member-Owned Businesses

                                                            Motorcycle Repair

                                                            Tattoo Parlor

                                                            Automobile Repair

                                                            Bar (Owner/Operator)

                                                            Construction/General Contractor

                                                            Body Guard/Security/Bouncer

                                                            Gentlemen's Club (Strip Club)

                                                            Bail Bondsman

                                                            Trucking/Transportation

                                                            All Others

                                             UNCLASSIFIED

(U) Source: NAGIA Survey Data.




                                                                            2015 NATIONAL GANG REPORT   27
                                             UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 30 of 68 PageID 484
                                      UNCLASSIFIED




 (U) GANGS AND THE SOUTHWEST BORDER

     (U) Cross-border crime remains a significant             (U) Survey respondents identified more than
     concern for law enforcement throughout the               96 gangs conducting cross-border crimes.45
     country, as these crimes directly impact border          Sureños, Barrio Azteca, and Tango Blast ranked
     regions and indirectly impact jurisdictions              as the top three most criminally active gangs
     throughout the country. Drug trafficking that            along the US/Mexico border.
     emanates from the US southwest border affects
     all regions, as gangs fight to defend their drug         (U) According to survey respondents, drug
     distribution territory and distribute harmful            trafficking is the cross-border crime most
     drugs to communities throughout the United               frequently conducted by gangs.46 Street-
     States.                                                  level sales are the most common drug


                                                     UNCLASSIFIED


                                  (U) Top Gangs Involved in Cross-Border Crimes
                                                                       Sureños

                                                                       Barrio Azteca

                                                                       Tango Blast

                                                                       Mexican Mafia

                                                                       Paisa

                                                                       Latin Kings

                                               14%                     MS-13

                                                                       Texas Syndicate

                                                                       Bloods

                                                                       Crips

                                                                       Norteños

                                                                       Artistas Asesinos

                                                     UNCLASSIFIED


 (U) Source: NAGIA Survey Data.




28     National Gang Intelligence Center
                                                   UNCLASSIFIED
        Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 31 of 68 PageID 485
                                         UNCLASSIFIED




                                                                      UNCLASSIFIED

                                                (U) High Involvement by Gangs in Cross-Border Crimes

                  Child Sex Trafficking
                                 Robbery

                             Prostitution
                                 Homicide

                       Alien Smuggling

                    Human Trafficking

            Drug Shipment Protection

                                 Burglary

                          Theft/Larceny

                                  Assault
   Large-Scale Drug Transportation
                Street-Level Drug Sales

                                            0          10       20             30            40             50             60             70             80
                                                                       UNCLASSIFIED

(U) Source: NAGIA Survey Data.
(U) The survey question asked respondents to indicate the level of involvement in various criminal activities. The choices were High, Moderate, Low, Un-
known, None. The percentages focus on responses indicating High involvement.
“Prostitution,” “Alien Smuggling,” and “Human Trafficking” are further defined in the Gang Involvement in Sex Trafficking and Prostitution section of this
report.


    trafficking activity, more so than drug shipment                                 compartments, tractor trailers, commercial
    protection or large-scale transportation.                                        vehicles, passenger vehicles, on-foot/back pack,
    Survey respondents indicate that highd gang                                      rail (freight or passenger train), internal cavity
    involvement in these aspects of drug trafficking                                 concealment, body carry, and even the creation
    were approximately 73 percent, 41 percent, and                                   of an alliance with a rival gang to coordinate
    58 percent, respectively.                                                        drug transportation. The means by which a
                                                                                     gang attempted to traffic drugs into the United
    (U) Gang members utilize a multitude of                                          States depended on its relationship with its
    methods to smuggle drugs into the United                                         supplier and its objectives.
    States. Respondents identified the following
    methods: load driver, vehicles with hidden

    d
     (U) The survey questions asked respondents to indicate the level of involvement in various criminal activities. The choices were High,
    Moderate, Low, Unknown, None. The percentages focus on responses indicating High involvement.




                                                                                                                 2015 NATIONAL GANG REPORT                    29
                                                                        UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 32 of 68 PageID 486
                                      UNCLASSIFIED




                                                                  Menace of Destruction, Hermanos de los
                                                                  Pistoleros, and Crips all work with the
                                                                  Sinaloa Cartel.49 However, only 16 percent of
                                                                  respondents indicate knowledge of prison
                                                                  gang and MTCO collaborations.50




 (U) Source: DEA.




     (U) Survey respondents across the nation
     connect their local gangs to MTCOs. However,
     the vast majority of respondents cannot explain
     the origins of the connections nor how the
     organizations interact. 47, 48 On the topic of which
     gangs maintain relationships with MTCOs,
     respondents most often cite Barrio Azteca and
     Sureños. The Sinaloa and Juarez Cartels were
     most frequently referenced for their ties to
     gangs. Interestingly, some responses indicate
     “any available drug trafficking organization”
     suffices.

        • (U) According to data from the 2014 Safe
          Streets and Gang Task Force Survey, gangs
          in all five Safe Streets and Gang Task Force
          regions are tied to the Sinaloa Cartel.

      • (U) Similarly, prison gang survey
        respondents most commonly pair gangs
        with the Sinaloa Cartel. According to survey
        data, Sureños, Mexican Mafia, Norteños,
        Tango Blast, Bloods, Aryan Brotherhood,
        Gangster Disciples, Ghost Face Gangsters,




30     National Gang Intelligence Center
                                                   UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 33 of 68 PageID 487
                                      UNCLASSIFIED




(U) GANGS AND EXTREMIST GROUPS

 (U) Gangs provide fertile grounds for
 recruitment by extremist groups, including
 black separatist extremists,e white supremacist
 extremists, and sovereign citizen extremists.f
 Recruiting gang members enables these groups
 to expand and spread their doctrine. Gangs
 then use these groups and their teachings for
 a number of reasons, including the ability to
 exploit Freedom of Religion rights; to increase
 membership and collaboration with other
 criminal organizations; and to respond to
 perceived injustices by attempting to enact
                                                                                 (U) Source: FBI.
 social change, often by engaging in criminal                                    (U) Bumper sticker containing sovereign citizen rhetoric.
 activity.

 (U) Approximately one-quarter of jurisdictions
                                                                                     teachings to advance the gang, justify criminal
 and 44 percent of correctional facilities report
                                                                                     activities, or create new organizations.
 gang members in their jurisdiction joined
 extremist groups.51 OMG members, for
 example, continue to establish and maintain
 relationships with domestic extremist groups.52
                                                                                 (U) WHITE SUPREMACIST EXTREMISTS
 Traditionally all-white OMGs and predominantly
                                                                                     (U) Driven by their belief in their superiority,
 African American OMGs were both identified
                                                                                     white supremacist groups attempt to recruit
 as associating with white supremacist groups
                                                                                     gang members with similar ideologies. White
 and black separatist groups, respectively.
                                                                                     supremacist groups work with gangs to facilitate
 Some gang members may also adhere to anti-
                                                                                     illegal activity and to advance their cause.
 government ideologies, for example claiming
 sovereign citizen status to escape criminal
 charges or indictment.
                                                                                 (U) ANTI-GOVERNMENT INDOCTRINATION
(U) BLACK SEPARATIST EXTREMISTS                                                      (U) FBI reporting and survey data results
                                                                                     reveal some gang members embrace anti-
 (U) Over the past two years, gangs have
                                                                                     government philosophies and refuse to
 increasingly adopted and incorporated black
                                                                                     recognize the authority of the US Government.
 separatist extremist ideologies, using these

 e
   (U) Black separatist extremists are individuals or groups who seek a separation from the non-black US population wholly or in part through the use of
 force or violence in violation of federal law.
 f
  (U) Sovereign citizen extremists are US citizens who reject their US citizenship and seek to advance their beliefs through force or violence, in violation of
 federal law.




                                                                                                                2015 NATIONAL GANG REPORT                     31
                                                                       UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 34 of 68 PageID 488
                                      UNCLASSIFIED




     Gang members often learn anti-government
     tactics while incarcerated. Once released, gang
     members continue to use the tactics during
     interactions with law enforcement in attempts
     to circumvent legal recourse.




32    National Gang Intelligence Center
                                               UNCLASSIFIED
    Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 35 of 68 PageID 489
                                     UNCLASSIFIED




(U) GANGS IN THE MILITARY AND GOVERNMENT INSTITUTIONS

 (U) Survey respondents indicate that known or                              (U) Military-trained gang members pose a
 suspected gang members from more than 100                                  serious threat to law enforcement and to the
 jurisdictions applied for positions or gained                              public. They learn combat tactics in the military,
 employment at any level of the US military, law                            then return home to utilize these new skills
 enforcement, corrections, or the judiciary over                            against rival gangs or law enforcement. Military
 the past two years.53 Of those, the US military                            training of individual gang members could
 was identified as the most common, followed                                ultimately result in more sophisticated and
 by corrections, law enforcement, and judiciary.                            deadly gangs, as well as deadly assaults on law
                                                                            enforcement officers.




 (U) Source: NAGIA Survey Data.
 (U) Law enforcement agencies reporting gang members who have applied or gained employment in the military.




                                                                                                      2015 NATIONAL GANG REPORT   33
                                                                UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 36 of 68 PageID 490
                                      UNCLASSIFIED




     Additionally, military members’ access to             (U) Gang access to government institutions
     weapons and their perceived ability to move           remains low. However, attempts continue and
     easily across the US border may render them           the potential impact for infiltration is
     ideal targets for recruitment. Survey responses       substantial. Infiltration of government
     indicate that members of all gang types have          institutions can provide gangs with access
     been reported to have military connections or         to sensitive law enforcement information,
     training.                                             including law enforcement techniques
                                                           and pending investigations. Infiltration can
      • (U) According to a report by the Virginia          further help shield illicit activity and provide
        Department of Corrections, in March 2015,          access to compromised police officers, which
        an inmate with gang membership had                 can hamper law enforcement efforts, and
        been corresponding with other members              ultimately undermine public confidence in
        of his gang in an attempt to recruit and           law enforcement. Infiltration often involves
        evaluate an Army soldier. The active duty          attempts by gang members, gang associates,
        soldier knew the inmate through hometown
                                                           and their family members to gain access
        contacts.54
                                                           through civilian positions.
      • (U) According to open source reporting,
        in December 2014, an Air Force captain                 • (U) In December 2014, an officer of the
        was sentenced to 25 years in prison and                  Memphis, Tennessee, Police Department was
        dismissed from the service after being found             investigated for her involvement in a local
        guilty of leading a violent street gang that             rapper’s music video that spoke about gang
        distributed drugs, provided alcohol to teens,            affiliation and chronicled the officer and a
        and arranged for the exchange of money for               group of women kidnapping another group
        sex with underage girls.55                               of women.57

     (U) OMGs have strong links to the military.56
     OMGs, such as the Hells Angels, Vagos, and
     Mongols, have successfully gained access to
     military installations; recruited several active
     duty military personnel; and associated regularly
     with active duty military personnel. ATF and
     other law enforcement agencies report that
     OMG members have been employed as federal
     employees and contractors, active duty military,
     reservists, and National Guardsmen, which
     enables expansion.




34    National Gang Intelligence Center
                                                UNCLASSIFIED
Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 37 of 68 PageID 491
                                 UNCLASSIFIED




                                         (U) MCIO Statement
(U) The Military Criminal Investigative Organizations (MCIO) – Air Force Office of Special Investigations
(AFOSI), Army Criminal Investigation Command (CID), and Naval Criminal Investigative Service (NCIS) –
have identified military personnel with street gang and OMG membership or affiliation in their respective
branches of the US Armed Forces; however, their presence does not appear to be widespread or
organized. The AFOSI, CID, and NCIS report that less than one percent of felony investigations conducted
in fiscal years 2013 and 2014 involved military members who were identified as gang members and their
associates.

(U) MCIO participation in this publication helps educate our law enforcement partners about the
presence of military members with gang affiliation or membership and encourages reporting to the
MCIOs when identification of military members with known or suspected gang membership or affiliation
is developed. It also helps formulate a more accurate threat picture as it relates to street gangs and OMGs
in the military.

(U) The MCIOs encourage gang officers and detectives to reach out to recruiters from all branches of the
military in their jurisdiction. This outreach will facilitate coordination and aid recruiters by providing them
with an additional resource for tattoo identification and confirming a recruit’s possible gang affiliation.
Local law enforcement has the best knowledge of gangs in their jurisdiction and these contacts will be a
valuable addition to their toolbox.

(U) Department Of Defense Instruction (DODI) 1325.06, Handling of Dissident and Protest Activities
Among Members of the Armed Forces, dated 22 February 2014, designates extremist group or gang
participation as prohibited activities for US Armed Forces personnel and provides commanders the
authority to take administrative and disciplinary actions for that participation. Active participation
includes, but is not limited to, fundraising; demonstrating or rallying; recruiting, training, organizing, or
leading members; distributing material (including posting on-line); knowingly wearing gang colors or
clothing; having tattoos or body markings associated with such gangs or organizations; or otherwise
engaging in activities in furtherance of the objective of such gangs or organizations that are detrimental
to good order, discipline, or mission accomplishment or are incompatible with military service. In short,
commanders are not required to wait until a crime occurs; they can take action based solely on evidence
of active participation in a gang.

(U) US DOD, http://www.dtic.mil/whs/directives/corres/pdf/132506p.pdf

MCIO Contact Information
 • AFOSI – hqafosi.watch@us.af.mil
 • CID - Army.CID.Crime.Tips@mail.mil
 • NCIS - http://www.ncis.navy.mil/ (Text Tip Web Tool link in the center of the homepage)




                                                                                 2015 NATIONAL GANG REPORT        35
                                                  UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 38 of 68 PageID 492
                                      UNCLASSIFIED




 (U) GANG INVOLVEMENT IN SEX TRAFFICKING AND PROSTITUTION

 (U) Definition: Sex trafficking occurs when an adult is induced to engage in a commercial
 sex act as the result of force, fraud, or coercion, or when the person induced to engage in a
 commercial sex act has not attained 18 years of age. Prostitution is the unlawful promotion
 of, or participation in, sexual activities for profit, including solicitation attempts.



                                                               poses and, using their photographs, created
                                                               online advertisements for commercial sex.58

                                                          (U) According to the National Human Trafficking
                                                          Resource Center, 3,598 cases of sex trafficking
                                                          were reported in 2014 and 973 cases were
                                                          reported in the first three months of 2015.59
                                                          However, victims do not frequently report
                                                          victimization because of shame or fear, and
                                                          thus this number is likely an underestimation
                                                          of sex trafficking cases in the United States.
                                                          Approximately 15 percent of respondents to
 (U) Source: Pixabay.com.                                 the street gang survey stated that gangs in
                                                          their jurisdiction engage in human trafficking.
                                                          This number is also likely an underestimation
     (U) As many gangs target juveniles for               for two reasons: the aforementioned under
     recruitment, they also target juveniles to           reporting, and misclassifications whereby
     engage in prostitution on behalf of the gang.        gang-involved cases are cited as prostitution,
     Because these juveniles are under the age of 18,     rather than sex trafficking, when a minor is
     and therefore cannot legally consent, inducing       involved. Law enforcement reporting indicates
     them to engage in prostitution constitutes sex       that gangs have increasingly engaged in sex
     trafficking.                                         trafficking over the past two years.
       • (U) According to US Immigration and                  • (U) According to the Los Angeles, California,
         Customs Enforcement (ICE), a Thetford                  District Attorney’s Office, a Long Beach gang
         Avenue Buffalos gang member from                       member engaged in human trafficking in
         Dorchester, Massachusetts, was sentenced               which the victim was forced to provide sex
         to 153 months in prison and five years of              for money and give all profits to the gang. If
         supervised release for sex trafficking of              the victim did not make $500 a day, she was
         minors. The gang member photographed a                 threatened, beaten, and cut with a knife.60
         14- and a 15-year-old girl in suggestive




36     National Gang Intelligence Center
                                               UNCLASSIFIED
Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 39 of 68 PageID 493
                                 UNCLASSIFIED




                                                                 UNCLASSIFIED
   (U) Human Trafficking, Alien Smuggling, and Prostitution

        Human Trafficking                                    Alien Smuggling                                            Prostitution
  Victims do not consent to                           Participants consent to                            Individuals involved
  their situation                                     being smuggled across                              consent to a commercial
                                                      border                                             sexual transaction
  Is forced exploitation                              Contract ends after                                Contract ends after the
  of a person for labor or                            border crossing                                    sexual act is complete
  services* that the victim
  cannot or believes he
  or she cannot leave
  Trafficking must have a                             Smugglers must                                     Movement is irrelevant
  commercial aspect but                               physically move the
  does not require                                    “customers”
  movement of the victim
  Can be international or                             Is always international                            Can occur anywhere
  take place in a single
  country, no requirement
  to cross border
  Crime against a person                              Crime against the                                  Crime against the state
                                                      border                                             in most areas, legal in
                                                                                                         some limited areas


  *Under U.S. Law, if a person is under 18 and induced to perform a commercial sex act, then it
   is considered trafficking, regardless of whether fraud, force or coercion is involved.
   Source: (U) US Department of State, “Fact Sheet: Distinctions between Human Smuggling and Human Trafficking 2006”.

                                                                 UNCLASSIFIED




• (U) In February 2015, three MS-13 members                                             20 percent of the leads for the Fairfax County
  or associates were arrested for human                                                 Police Department’s Human Trafficking Unit
  trafficking in Fairfax County, Virginia. These                                        were gang related.61
  arrests are consistent with a reported
  increase in gang-related human trafficking                                       (U) Prostitution is commercial sex that –
  in Northern Virginia. Over the past year,                                        while usually illegal under state law – is a




                                                                                                                2015 NATIONAL GANG REPORT   37
                                                                     UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 40 of 68 PageID 494
                                      UNCLASSIFIED




     consensual agreement between the two
     parties. Although prostitution is consensual,
     prostitution rings run by gangs victimize
     individuals by taking portions of their proceeds
     to advance the gang’s objectives. According to
     survey respondents, gangs in approximately
     one-third of jurisdictions have moderate-to-
     high involvement in prostitution.62

      • (U) According to a 2014 study conducted
        by the Urban Institute, four of eight major
        cities surveyed (Denver, Colorado; San
        Diego, California; Seattle, Washington; and
        Washington, DC) showed gangs were
        involved in sex trafficking. Six of the eight
        cities observed gang involvement in
        underground commercial sex economies in
        their jurisdiction.63

     (U) Survey results indicate that over the past
     two years, gangs involved in sex trafficking
     and prostitution have collaborated with
     other gangs and criminals to maximize their
     profits and avoid law enforcement detection.
     Gangs work together to relocate trafficking
     victims and to exchange victims, which offers
     their clients variety in sexual partners and
     enables maximum profit. Victim exchange
     and relocation also helps gangs avoid law
     enforcement detection by preventing
     identification of victims.

      • (U) In Denver, Colorado, there has been
        evidence of collaboration between rival
        gangs, the Crips and the Bloods, in order
        to maximize their sex trafficking and
        prostitution profits.64




38    National Gang Intelligence Center
                                                UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 41 of 68 PageID 495
                                      UNCLASSIFIED




(U) GANGS AND TECHNOLOGY

  (U) Gang use of technology and social media                            criminal activities, and thwarting law
  has significantly increased over the past two                          enforcement.
  years. Widely used social media platforms,
  such as Facebook and YouTube, have become                            (U) RECRUITMENT
  ubiquitous in gang activity. According to survey
  respondents, the most common social media                              (U) Social media sites provide gangs with
  platforms that street gangs use are Facebook,                          a platform to recruit new members, either
  YouTube, Instagram, and Twitter.65 Gangs are                           through direct communication or indirectly
  also discovering and utilizing new platforms                           through videos that spread the gang’s brand
  and applications on a daily basis. They use                            and boast the benefits of the gang lifestyle.
  various sites, applications, and platforms for a
  multitude of reasons, including recruitment,                             • (U) BMS, a combination of the Black MOB
  communication, targeting rivals, advancing                                 and Skanless gangs in California, used




                                  (U) Social Media Platforms Most Frequently Reported
                                           to be Used by Street Gang Members


   100

     90

     80

     70

     60

     50

     40

     30

     20

     10

       0
              Facebook           YouTube   Instagram   Twitter     Snapchat     Google+   Flickr   WhatsApp       kik

(U) Source: NAGIA Survey Data.




                                                                                            2015 NATIONAL GANG REPORT    39
                                                                 UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 42 of 68 PageID 496
                                      UNCLASSIFIED




          social media sites like Instagram, Facebook,                          be WTG under me and b official” in exchange
          YouTube, and Twitter to lure unwitting                                for $125.67
          young girls into the gang lifestyle with
          rap videos and promises of a glamorous                              • (U) The BBE 900 gang in Cleveland, Ohio,
          life. These girls were then forced into sex                           invested illicit proceeds to create rap videos
          trafficking.66                                                        that were posted on social media sites and
                                                                                used to recruit new members, build the
       • (U) A member of a neighborhood-based                                   BBE 900 brand, and raise the intimidation
         gang in the Bronx, New York, posted rap                                factor.68
         videos on YouTube espousing violence and
         the gang lifestyle. In response, he received                   (U) COMMUNICATION
         text messages containing requests to join
         the gang. For example, he received a text                        (U) Gang members are increasingly moving to
         message stating, “I’m from Queens but I watch                    messaging platforms, such as Snapchat, kik,
         all ya videos. Imma trying be down with the                      and WhatsApp to communicate. These
         WTG Move.” The rapper responded “you can                         technologies provide instantaneous



                                        (U) Social Media Platforms Most Frequently Reported
                                                 to be Used by Prison Gang Members

        100

          90

          80

          70

          60

          50

          40

          30

          20

          10

             0
                   Facebook           YouTube   Twitter   Instagram   Google+    Snapchat     Flickr   WhatsApp   Mocospace

     (U) Source: NAGIA Survey Data.




40     National Gang Intelligence Center
                                                               UNCLASSIFIED
 Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 43 of 68 PageID 497
                                  UNCLASSIFIED




communication similar to Short Message
Service (SMS) text messaging while providing
more anonymity.

 • (U) According to open source reporting,
   suspected MS-13 members in Virginia
   allegedly contacted a middle school student
   via kik, telling him to join MS-13 and provide
   names of other middle school students for
   recruitment.69
                                                     (U) Source: flickr.com

(U) Gangs rely on technology to stay connected
to their counterparts and to help drive their
illicit activities. This is particularly true for           • (U) Between the beginning of 2013 and
prison gangs that seek to obtain cell phones                  April 2014, the California Department of
in order to access the outside world. Cell                    Corrections and Rehabilitation discovered
phones and social media platforms enable                      14,960 contraband cell phones in prisons.72
fast communication and coordination efforts
among street gang members; between gang                     • (U) The Mississippi Department of
members in prison; and between prison and                     Corrections confiscated 2,257 cell phones
street members. In all of these instances,                    across three prisons between the beginning
communication serves to enhance criminal                      of 2013 and April 2014. The department
operations and further gang objectives.                       implemented a variety of preventive
                                                              measures to reduce the number of cell
 • (U) Approximately 90 percent of prison gang                phones in prisons, such as weekly searches
   survey respondents indicate inmates in                     for WiFi Internet signals; installing netting
   their facilities use at least one social media             around prison perimeters; and increased
   platform – Facebook, YouTube, Instagram,                   searches using Managed Access Systems,
   or Twitter – with Facebook being the most                  Boss Chairs “body cavity detection systems,”
   popular.70                                                 K-9 cell phone detector dogs, hand-wand
                                                              metal detectors, and walk-through metal
 • (U) According to a 2015 report, the Georgia                detection systems. The Mississippi
   Department of Corrections has reportedly                   Department of Corrections donated seized
   confiscated 13,500 cell phones since 2012.                 cell phones to non-profit groups, such as
   The report claims that to combat the issue,                Cell Phones for Soldiers, crime victims, and
   Georgia Department of Corrections installed                domestic violence shelters.73
   equipment to scan visitors for cell phones
   and other electronics. However, most of
   these cell phones were smuggled in by
   prison staff in exchange for cash or sex.71



                                                                              2015 NATIONAL GANG REPORT       41
                                               UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 44 of 68 PageID 498
                                      UNCLASSIFIED




 (U) Source: California Department of Corrections and Rehabilitation
 (U) Confiscated contraband cell phones.




 (U) TARGETING RIVALS                                                                  uploaded to Facebook. The caption on
                                                                                       the photo read, “When you disrespect the
     (U) Traditionally, gangs have demarcated                                          Nation, it brings nothing but pain and
     their territory by spray painting their name,                                     suffering.”74
     signs, and symbols on structures throughout
     their communities. As social media grows,                                        • (U) According to open source reporting,
     gangs are using platforms, such as Facebook,                                       as of February 2015, the Nike and Jordan
     Instagram, and YouTube, as “electronic                                             gangs in Omaha, Nebraska, used YouTube to
     graffiti walls.” Messages and pictures posted                                      create and post rap videos that disrespected
     on these electronic graffiti walls provide                                         each other. Depicted in the videos, gang
     gangs new avenues to mark their territory                                          members used gang signs, counted drug
     and communicate messages to rivals while                                           money, and brandished guns. At the end of
     spreading the gang’s name.                                                         some videos, they encouraged viewers
                                                                                        to add them as friends on Facebook
        • (U) According to March 2015 open source                                       and followers on Twitter.75
          reporting, a photo taken inside of a Georgia
          correctional facility showing a badly beaten
          inmate with a leash around his neck was




42     National Gang Intelligence Center
                                                                       UNCLASSIFIED
Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 45 of 68 PageID 499
                                 UNCLASSIFIED




                      (U) Examples of Cell Phone Applications Exploited
                                       by Gang Members
                                 (U) Kik Instant Messenger is a free interactive communication application
                                 that allows users to share text messages, photographs, or videos. The
                                 application is similar to a texting feature on a phone; however, it only
                                 communicates over the Internet and uses usernames instead of phone
                                 numbers.
                                 (U) Mobile Patrol is a free public safety application that connects a mobile
                                 telephone user to important safety information, news, and critical alerts.
                                 Users can receive traffic alerts, share crime tips, and access information
                                 about missing children and sex offenders.

                                 (U) Rounds is a free social platform application that allows users to
                                 simultaneously video chat with up to 12 friends. Users can interactively
                                 watch YouTube videos, play interactive games, draw on whiteboards, and
                                 share photos.

                                 (U) Glide is a free private messaging service where users can send video
                                 messages to several individuals simultaneously and the recipients can
                                 view the message instantly or at a later time. The video is transmitted to
                                 the end user the moment the video starts recording and can be streamed
                                 in almost real-time.
                                 (U) OkHello is a free video chat service that allows users to create virtual
                                 rooms with friends. Users can share various types of media including
                                 photos and videos.


                                 (U) Snapchat is a free media sharing application that allows users to take
                                 a picture or video, add a text caption, and send it to a friend. The picture
                                 or video will automatically be deleted from the server once viewed, but
                                 the recipient can take a screen shot and save the media to their phone.



(U) Source: Google Play Store.




                                                                                       2015 NATIONAL GANG REPORT   43
                                                          UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 46 of 68 PageID 500
                                      UNCLASSIFIED




      • (U) In late 2013, a senior member of the New            they enable ambiguity; transmit via the
        Jersey Grape Street Crips used a social media           Internet; leave no record of transmission on
        account to identify a suspected cooperator              the device; and allow users to save videos in
        in an Essex County, New Jersey, murder                  cloud data storage. These applications are
        investigation. Several days after that social           available to download for free on both the
        media post, members of the Grape Street                 Apple App Store and the Android Google
        Crips repeatedly shot and nearly killed the             Play Store.
        individual.76

 (U) CRIMINAL ACTIVITY
     (U) Advancements in technology provide gangs
     new opportunities to target victims and carry
     out criminal activity.

      • (U) The Georgia Department of Corrections
        reported that prison gangs are using cell
        phones as a new extortion tool and to plan
        crimes outside of prison, as well as to incite
        violence and extort family members of
        incarcerated rivals. Gang members allegedly
        text pictures of tortured inmates to family
        members and demand money in exchange
        for mercy.77

 (U) THWART LAW ENFORCEMENT
     (U) Gangs exploit new technologies largely for
     the anonymity that messaging applications
     afford and for the pseudo-anonymity that
     comes with the use of aliases on social media.
     However, they also rely on these technologies
     to thwart law enforcement efforts.

      • (U) Gang members are using advanced
        video messaging applications to
        communicate and possibly further their
        illegal activity. These video messaging
        applications are problematic and difficult
        for law enforcement to monitor because



44    National Gang Intelligence Center
                                                 UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 47 of 68 PageID 501
                                      UNCLASSIFIED




(U) LAW ENFORCEMENT ACTIONS AND RESOURCES

   (U) Investigative entities and intelligence units        investigations, specifically to identify gang
   have long been vital in mitigating gang activity.        members and monitor their criminal activity.
   Agencies at every level of law enforcement
   continue to join forces to combat gang                    • (U) Approximately 65 percent of street
   violence, and remain committed to combating                 gang survey respondents report that
   gangs, as gang activity continues to threaten               their agencies maintain gang databases,
   communities nationwide.                                     45 percent of which are available to law
                                                               enforcement partners.
   (U) Technology is increasingly playing a pivotal
   role in police investigations and anti-gang               • (U) Approximately 54 percent of agencies
   efforts. Most police agencies today maintain                surveyed report that over the past two years,
   gang databases whereby gang intelligence and                their organizations have integrated social
   gang-related crime statistics can be shared with            media into their gang investigations. An
   law enforcement partners in other jurisdictions.            additional 35 percent of respondents claim
   Also, as gang members continue to exploit the               they have used social media for more than
   Internet for criminal purposes, a growing                   two years.
   number of law enforcement agencies are
   incorporating social media into their gang



                                              UNCLASSIFIED

                        (U) Integration of Social Media Into Gang Investigations



                                                       Incorporated Social Media Within The Past Two Years

                                                       Did Not Incorporate Social Media

                                                       Agency Has Been Using Social Media for Longer Than
                                                       Two Years



                                              UNCLASSIFIED

(U) Source: NAGIA Survey Data.




                                                                                2015 NATIONAL GANG REPORT    45
                                                 UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 48 of 68 PageID 502
                                      UNCLASSIFIED




     (U) Due to efforts in gang suppression,                           • (U) Over 90 percent of correctional agencies
     intervention, and incarceration, violent and                        report that their agencies maintain gang
     influential gang members have been removed                          databases, nearly 46 percent of which are
     from communities and incarcerated within                            accessible to law enforcement partners.
     state and federal correctional facilities,
     where many continue to direct criminal gang                   (U) The introduction of such contraband as
     operations. While in prison, gang members                     drugs and cell phones remains a central issue in
     form associations with other gang members                     correctional institutions. Smuggling activities
     and criminal enterprises in order to exploit                  compromise the safety of both inmates and
     opportunities for profit, expand their control,               staff and can negatively impact communities in
     and establish communication networks                          circumstances when gang members reach out
     which they use to conduct gang business.                      to their street counterparts and direct criminal
     Consequently, investigators must keep pace                    activity. As such, many facilities have used
     with incarcerated gang members’ growing                       legislation or cell phone jamming technology
     sophistication and expanding criminal                         to help prevent the introduction of cell phones.
     networks in order to effectively mitigate the
     threat; such efforts must include inter and intra-                • (U) Approximately 72 percent of survey
     agency information sharing and policy updates,                      respondents report having legislation in
     specifically those pertaining to prison security.                   place designed to prohibit the introduction




                                                        UNCLASSIFIED

                                  (U) Jurisdictions With Legislation Prohibiting Cell Phones
                                                    in Correctional Facilities




                                                                  None

                                                                  Yes, Categorizing it as a Misdemeanor

                                                                  Yes, Categorizing it as a Felony




                                                        UNCLASSIFIED

 (U) Source: NAGIA Survey Data.




46    National Gang Intelligence Center
                                                        UNCLASSIFIED
 Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 49 of 68 PageID 503
                                  UNCLASSIFIED




   of cell phones into a correctional facility.
   Most of the jurisdictions categorize the
   offense as a felony.                                          (U) Correctional Intelligence
                                                                            Task Force
(U) The FBI has employed strategies to combat
violent gangs on a national level since 1993.               (U) The Correctional Intelligence
Currently, the FBI operates 164 FBI Violent                 Task Force (CITF) is a joint task force
Gang Safe Streets Task Forces across the United             comprised of the Federal Bureau
States. The FBI also maintains a Violent Gang
                                                            of Investigation (FBI), California
Program that utilizes collection capabilities
                                                            Department of Corrections and
through multiple joint initiatives, such as
the Correctional Intelligence Task Force and                Rehabilitation (CDCR), and Federal
the Safe Streets Violent Crime Initiative.                  Bureau of Prisons (BOP) that provides
Additionally, the NGIC promotes multi-agency                direct access to intelligence and
collaboration efforts to disrupt prison gang                information within CDCR and BOP
activity through information-sharing initiatives,           for efficient collection, analysis, and
such as the Joint Intelligence Sharing Initiative           dissemination of prison derived criminal
(JISI). JISI is a cooperative effort between                activity. The mission is to systematically
the NGIC and BOP to develop and share                       integrate intelligence and operations to
intelligence that aids in the identification of             initiate and enhance law enforcement
criminal elements for prosecution. The NGIC                 suppression efforts through the
also works closely with the Safe Streets and                identification, exploitation, and
Gang Unit to provide direct case support to                 dissemination of cross-programmatic
gang investigators and to assist FBI Safe Streets
                                                            intelligence derived from correctional
Gang Task Forces offices across the country.
                                                            facilities.




                                                                            2015 NATIONAL GANG REPORT    47
                                                  UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 50 of 68 PageID 504
                                      UNCLASSIFIED




 (U) OUTLOOK

                                                                                    gangs. Gang involvement in drug trafficking
     (U) Gangs of all types will persist in their
                                                                                    activities would diminish in the unlikely event
     objectives to generate illicit funds and control
                                                                                    that drug routes between the US and Mexico
     territory. And wherever they may fall short
                                                                                    shut down, thereby restricting accessibility into
     of their goals, gangs on a whole have the
                                                                                    the United States.
     resources and motivations to find alternative
     avenues to meet their pursuits. Thus, gangs will
                                                                                    (U) In order to increase profit and widen
     continue to proliferate, evolve in their criminal
                                                                                    their reach, gangs will strive to strengthen
     abilities, and develop new tradecrafts to ensure
                                                                                    recruitment efforts; develop new methods to
     their survival. Gangs will search relentlessly to
                                                                                    target rivals; and devise different techniques
     increase their involvement in such lucrative
                                                                                    to thwart gang investigations. Formulating
     crimes as prostitution and sex trafficking and
                                                                                    measures to target rivals and hinder law
     will continue to explore opportunities to secure
                                                                                    enforcement efforts could potentially
     more territory.
                                                                                    lead to rival gangs joining forces; feasibly,
                                                                                    collaborations may rise between gangs and
     (U) Gang leaders rely primarily on intimidation,
                                                                                    other criminal organizations. Recruitment
     assault, homicide, and other violent measures
                                                                                    endeavors will inevitably compel gangs to
     to dominate their subordinates and maintain
                                                                                    keep spreading their ideology through such
     territorial control. Most gangs employ
                                                                                    channels as the Internet.
     aggressive tactics in order to protect their
     interests, as brute force is an effective means
                                                                                    (U) Street gangs will advance on pace with
     to their end. For that reason, gangs will
                                                                                    technology as members continue to exploit
     remain driven by violence and will continue to
                                                                                    mechanisms that afford anonymity and instant
     compromise the safety of the communities they
                                                                                    communication, such as SGP Technologies’
     inhabit.
                                                                                    Blackphoneg and Apple and Google cell phone
                                                                                    systems that function to encrypt data. As
     (U) Due to the violent and territorial nature of
                                                                                    social media sites, cell phone applications, and
     gangs, as well as their deep-rooted involvement
                                                                                    various other technological platforms progress,
     in drug crimes, gangs will naturally continue to
                                                                                    gangs will employ these methods to commit
     foster relationships with MTCOs and, wherever
                                                                                    crimes without detection. 78,79 Gang utilization
     possible, will seek to heighten their role in drug
                                                                                    of evolving technology presents unique
     trafficking. MTCO partnerships are integral
                                                                                    challenges for law enforcement.
     to gang objectives as MTCOs supply gangs
     with access to corridors along the US/Mexico
                                                                                    (U) The long-standing culture of prison gangs
     border and extend advantage in the illicit drug
                                                                                    will endure as incarcerated leaders continue
     industry, all of which translates to money
                                                                                    to direct street crimes. The cycle between
     and power, the two primary objectives of

     g
      (U) The Blackphone is a smart phone developed by SGP Technologies that provides encryption, as well as other security privacy features for phone
     calls, e-mails, texts, and Internet browsing by accessing the Internet through a Virtual Private Network (VPN).




48       National Gang Intelligence Center
                                                                   UNCLASSIFIED
 Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 51 of 68 PageID 505
                                  UNCLASSIFIED




prison and street practices will persist in that        (U) Predictive analysis is not a viable mitigation
street gangs will keep financially supporting           strategy due to the erratic and volatile nature
prison leaders in exchange for protection and           of gangs. In order to successfully mitigate the
education upon incarceration. As part of this           threat, law enforcement entities may require
succession, gang connections to drug suppliers          surges in investigative activity and intelligence
and other criminal associations will continue           collection efforts. Flexibility and innovations
to circulate from prison onto the streets and           in strategy are therefore critical; no single
vice versa. Gang members – in prison and                initiative, investigative technique, statute, or
on the street – are criminals of opportunity            preventive measure will necessarily be the most
and they will pursue every avenue to gain               effective. For this reason, law enforcement must
advantage in their illicit activities. Thus, street     combine resources and techniques.
and prison gangs will keep working together
to improve smuggling techniques, enhance                (U) Success in mitigation further requires
communication efforts, and in any other                 an unprecedented level of collaboration
capacity that will better enable them to meet           and partnerships between all levels of law
their objectives. Law enforcement can expect to         enforcement and community associates.
see a continuation in the relationship between          Extensive liaising between street and
street and prison gangs.                                corrections officials is essential to expand
                                                        investigations, as is building cooperating
(U) Extremist behaviors and radicalization              witnesses; recruiting potential witnesses; and
of incarcerated gang members will likely                collecting intelligence to address the growing
continue – and may even escalate – which                threat gangs pose at regional and national
could potentially increase violence in prison.          levels.
The extreme rhetoric behind radicalization
could spread to the streets and lead to a rise in
animosity toward law enforcement and other
government officials.

(U) Due to their unwavering motivation and
ongoing access to various resources, gangs are
not only postured to sustain their objectives,
but hold tremendous potential to continue
evolving and impacting streets and prisons
across the nation. Gangs essentially pose a
significant threat to law enforcement and to the
communities in which they operate, and they
show no signs of diminishing.




                                                                          2015 NATIONAL GANG REPORT      49
                                                UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 52 of 68 PageID 506
                                      UNCLASSIFIED




 (U) ACKNOWLEDGEMENTS

 (U) The NGIC and NAGIA thank the below federal, state, local, and tribal law enforcement
 partners for completing the 2015 National Gang Report Survey.
 Federal                                                      Yavapai County Juvenile Detention Center
 Bureau of Alcohol, Tobacco, Firearms, and Explosives         Yuma Police Department
 Department of Homeland Security, Office for Bombing          Arkansas
     Prevention                                               Arkansas Department of Correction
 Drug Enforcement Administration                              Benton County Sheriff’s Office
 El Paso Intelligence Center                                  Ozark Police Department
 Federal Bureau of Investigation                              Russellville Police Department
 Federal Bureau of Prisons                                    Washington County Sheriff’s Office
 Homeland Security Investigations
                                                              California
 US Border Patrol
                                                              Alameda County Sheriff’s Office
 US Customs and Border Protection
                                                              Alameda Police Department
 US Department of State
                                                              Anaheim Police Department
 US Marshals Service
                                                              Bakersfield Police Department
 US Probation Office
                                                              Berkeley Police Department
 Alabama                                                      Butte County Probation Department
 Alabama Department of Corrections                            California Department of Corrections and Rehabilitation
 Jefferson County Sheriff’s Office                            Chico Police Department
 Northport Police Department                                  City of South Gate
 Arizona                                                      Concord Police Department
 Arizona Department of Juvenile Corrections                   Eureka Police Department
 Arizona Department of Public Safety                          Fresno Sheriff’s Office
 Arizona Gang and Immigration Intelligence Team               Fullerton Police Department
    Enforcement Mission Gang Task Force                       Imperial County Narcotics Task Force Gang Unit
 Arizona State Prison Complex Kingman                         Lake County Sheriff’s Office
 Central Arizona Detention Center - Corrections Corporation   Long Beach Police Department
    of America                                                Los Angeles County District Attorney
 Chandler Police Department                                   Los Angeles County Probation
 Cochise County Sheriff’s Office                              Los Angeles County Sheriff’s Department
 Florence Correctional Center - Corrections Corporation of    Los Angeles Police Department
    America                                                   Monterey Police Department
 Glendale Police Department                                   Morgan Hill Police Department
 Juvenile Superior Court Durango                              Napa County Probation
 Lake Havasu City Police Department                           National City Police Department
 Maricopa County Sheriff’s Office                             Orange County Probation Department
 Mesa Police Department                                       Oxnard Police Department
 Phoenix Police Department                                    Petaluma Police Department
 Pima County Sheriff’s Department - Corrections Bureau        Riverside County Sheriff’s Department
 Prescott Valley Police Department                            Rohnert Park Department of Public Safety
 Scottsdale Police Department                                 Sacramento Sheriff’s Department
 Tempe Police Department                                      San Benito County Probation Department
 Tucson Police Department                                     San Bernardino County Sheriff’s Department




50    National Gang Intelligence Center
                                                     UNCLASSIFIED
    Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 53 of 68 PageID 507
                                     UNCLASSIFIED




San Diego County Sheriff’s Department                           Miramar Police Department
San Leandro Police Department                                   Okeechobee County Sheriff’s Office
San Luis Obispo County Sheriff’s Office Gang Task Force         Sarasota County Sheriff’s Office
Santa Ana Police Department                                     Volusia County Sheriff’s Office
Santa Cruz County Anti-Crime Team                               Georgia
Santa Maria Police Department                                   Atlanta Police Department
Shasta County Probation Department                              Chamblee Police Department
Sonoma County Sheriff’s Office                                  Coweta County Sheriff’s Office
South Lake Tahoe Police Department                              Dekalb Schools Department of Public Safety
Sutter County Sheriff’s Office                                  Department of Juvenile Justice
Vallejo Police Department                                       Douglasville Police Department
West Sacramento Police Department                               Dublin Police Departent
Whittier Police Department                                      Georgia Department of Corrections
Colorado                                                        Henry County Police Department
Arvada Police Department                                        Jones County Sheriff’s Office
Aurora Police Department                                        Monroe Police Department
Colorado Department of Corrections                              Office of the District Attorney, Middle Judicial Circuit
Colorado Department of Corrections - Division of                Rincon Police Department
   Adult Parole                                                 Rockdale County Sheriff’s Office
Denver Police Department                                        Social Circle Police Department
Fort Collins Police Services                                    Spalding County Sheriff’s Office
Greeley Police Department                                       Hawaii
Lakewood Police Department                                      Hawaii Department of Public Safety
Longmont Police Department
Mesa County Sheriff’s Office                                    Idaho
                                                                Ada County Sheriff’s Office
Connecticut                                                     Idaho Department of Correction
Connecticut Department of Corrections                           Pocatello Police Department
Connecticut State Police
Coventry Police                                                 Illinois
                                                                Champaign County State’s Attorney
Delaware                                                        Chicago Police Department
Delaware Department of Correction                               Crawford County Sheriff’s Office
New Castle County Police Department                             Granite City Police Department
District of Columbia                                            Jo Daviess County Sheriff’s Office
Metropolitan Police Department                                  Metropolitan Correctional Center, Chicago
Florida                                                         Schaumburg Police Department
Bradenton Police Department                                     Indiana
Brevard County Sheriff’s Office                                 Anderson Police Department
Florida Department of Corrections                               Boone County Sheriff’s Office
Geo Group, Inc Corrections                                      Branchville Correctional Facility
Graceville Correctional Facility - GEO                          Charlestown Police Department
Haines City Police Department                                   Evansville Police Department
Hillsborough County Sheriff’s Office                            Indiana Department of Correction – Pendleton
Jacksonville Beach Police Department                               Correctional Facility
Lakeland Police Department                                      Indiana State Police
Leon County Sheriff’s Office                                    Lake County High Intensity Drug Trafficking Area




                                                                                         2015 NATIONAL GANG REPORT         51
                                                          UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 54 of 68 PageID 508
                                      UNCLASSIFIED




 Porter County Sheriff’s Department                          Michigan
 South Bend Police Department                                Holland Department of Public Safety
 Iowa                                                        Leelanau County Sheriff’s Office
 Davenport Police Department                                 Michigan Department of Corrections - Ann Arbor Parole
 Dubuque County Sheriff’s Office                             Michigan State Police
 Dubuque Police Department                                   Midland County Sheriff’s Office
 Iowa Department of Corrections                              Troy Police Department
 Waterloo Police Department                                  Unadilla Township Police Department
 Kansas                                                      Minnesota
 Wichita Police Department                                   Coon Rapids Police Department
                                                             Minnesota Department of Corrections
 Kentucky                                                    St. Paul Police Department
 Kentucky State Police
 Marshall County Sheriff’s Office                            Mississippi
 McCracken County Regional Jail                              Biloxi Police Department
                                                             Columbia Police Department
 Louisiana                                                   D’Iberville Police Department
 Calcasieu Parish Sheriff’s Office                           Gulfport Police Department
 Louisiana Department of Corrections                         Marion County Sheriff’s Office
 Mandeville Police Department                                Mississippi Alcoholic Beverage Control
 Office of Juvenile Justice                                  Mississippi Department of Corrections
 Maine                                                       Shannon Police Department
 Maine Department of Corrections                             Missouri
 Maine Information and Analysis Center                       Clay County Missouri Sheriff’s Office
 Maryland                                                    Columbia Police Department
 Berlin Police Department                                    Grain Valley Police Department
 Charles County Sheriff’s Office                             Kansas City Police Department
 City of Takoma Park Police Department                       Missouri Board of Probation and Parole
 Department of Public Safety and Correctional Services       Springfield Missouri Police Department
 Eastern Correctional Institution                            St. Louis County Police Department
 Frederick County Detention Center                           St. Louis Metropolitan Police Department
 Frederick County Sheriff’s Office                           Montana
 Frederick Police Department                                 Laurel Police Department
 Harford County Sheriff’s Office                             Montana Department of Corrections
 Maryland Coordination and Analysis Center                   Montana Department of Justice - Division of Criminal
 Maryland State Police                                         Investigation
 Washington County Narcotics Task Force
 Wicomico County Department of Corrections                   Nebraska
                                                             Nebraska Department of Corrections
 Massachusetts                                               Omaha Police Department
 Bristol County Sheriff’s Office                             Washoe County Sheriff’s Office
 Chicopee Police Department
 Hampden County Sheriff’s Department                         Nevada
 Massachusetts Department of Correction                      Las Vegas Metropolitan Police Department
 Springfield Massachusetts Police Department
 Worcester County Sheriff’s Office                           New Hampshire
 Worcester Police Department                                 Belknap County Sheriff’s Department
                                                             Keene Police Department




52    National Gang Intelligence Center
                                                     UNCLASSIFIED
    Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 55 of 68 PageID 509
                                     UNCLASSIFIED




Merrimack County Department of Correction                       North Carolina Department of Public Safety
Nashua Police Department                                        North Carolina State Highway Patrol
New Hampshire Department of Corrections                         Randleman Police Department
New Jersey                                                      Shelby Police Department
Bergen County Sheriff’s Office                                  Wilson Police Department
Burlington County Prosecutor’s Office                           Winston-Salem Police Department
Fairview Police Department                                      North Dakota
Kenilworth Police Department                                    Fargo Police Department
Lawrence Township Police Department                             North Dakota State and Local Intelligence Center
Monmouth County Sheriff’s Office - Corrections Division         Ohio
Morris County Prosecutor’s Office                               Canton Police Department
Morris County Sheriff’s Office                                  Cincinnati Police Department
Old Bridge Township                                             Cleveland Police Department
Salem City Police Department                                    Dayton Police Department
Salem County Sheriff’s Department                               Golf Manor Police Department
Vineland Police Department                                      Great Parks of Hamilton County Rangers
Voorhees Township Police Department                             Ottawa County Sheriff’s Office
Winslow Township Police Department                              Wintersville Police Department
New Mexico                                                      Oklahoma
Albuquerque Police Department                                   Lawton Police Department
Farmington Police Department                                    Oklahoma City Police Department
Las Cruces Police Department                                    Oklahoma Department of Corrections
New Mexico Corrections Department
New Mexico High-Intensity Drug Trafficking Area                 Oregon
   Investigative Support Center                                 City of Gresham
                                                                Corvallis Police Department
New York                                                        Forest Grove Police Department
Depew Police Department                                         Oregon Department of Corrections
Dutchess County Sheriff’s Office                                Portland Police Bureau
Monroe County Sheriff’s Office
New York State Police                                           Pennsylvania
Newark Police Department                                        Abington Township Police Department
Oneida County Correctional Facility                             Allentown Police Department
Orange County Sheriff’s Office                                  Berks County Jail System
Rockville Centre Police Department                              Bern Township Police Department
                                                                Bethlehem City
North Carolina                                                  Bristol Township
Alamance City County Gang Task Force                            Brookville Police Department
Cary Police Department                                          Chester Township Police
Charlotte Mecklenburg Police Department                         City of Coatesville
Cumberland County Sheriff’s Office                              Columbia Borough Police Department
Duplin County Sheriff’s Office                                  Coopersburg Police Department
Forsyth County Sheriff’s Office, Detention Division             Cornwall Borough Police Department
Hickory Police Department                                       Cumberland County District Attorney Drug Task Force
High Point Police Department                                    Cumberland County Prison
Kill Devil Hills Police Department                              East Norriton Township Police Department
North Carolina Central University Police Department             East Pennsboro Township




                                                                                       2015 NATIONAL GANG REPORT      53
                                                          UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 56 of 68 PageID 510
                                      UNCLASSIFIED




 Ephrata Police Department                                Wilkes-Barre City Police Department
 Hampden Township Police Department                       Rhode Island
 Kennett Square Police Department
                                                          Rhode Island State Police
 Kiskiminetas Township Police Department
 Lancaster City Bureau of Police                          South Carolina
 Lancaster County Adult Probation and Parole              Conway Police Department
 Lancaster County District Attorney                       Darlington County Sheriff’s Office
 Lehigh County Gang Task Force                            Perry Police Department
 Lehighton Borough Police                                 Rock Hill Police Department
 Lock Haven City Police Department                        South Carolina Department of Corrections
 Lower Allen Township Police Department                   South Carolina Department of Probation, Parole and Pardon
 Lower Swatara Township Police Department                    Services
 Luzerne County Adult Probation and Parole                Spartanburg County Sheriff’s Office
 Luzerne County Correctional Facility                     West Columbia Police Department
 Mahoning Township Police Department                      South Dakota
 Mechanicsburg Police Department                          South Dakota Division of Criminal Investigation
 Mercer County Juvenile Probation Department
                                                          Tennessee
 Montgomery County Adult Probation and Parole
                                                          Bristol Tennessee Police Department
 Montgomery County Detective Bureau
                                                          Haywood County Sheriff’s Department
 New Holland Police Department
                                                          Knox County Sheriff’s Office
 Norristown Police Department
                                                          Knoxville Police Department
 Northampton County Department of Corrections
                                                          Tennessee Bureau of Investigation
 Northampton County Prison
                                                          Tennessee Department of Correction
 Northumberland Borough Police Department
 Northwest Lancaster County Regional Police Department    Texas
 Parkesburg Borough Police Department                     34th Judicial District Attorney’s Office
 Patterson Township Police Department                     Arlington Police Department
 Pennsylvania Board of Probation and Parole               Baytown Police Department
 Pennsylvania Department of Corrections                   Carrollton Police Department
 Pennsylvania State Police                                Coastal Bend Detention Center
 Philadelphia Police Department                           Corpus Christi Police Department
 Pittsburgh Bureau of Police                              Dallas Independent School District Police Department
 Prince Gallitzin State Park                              Dallas Police Department
 Quakertown Borough                                       Directorate of Emergency Services, Fort Bliss Texas
 Shenandoah Police Department                             El Paso County Sheriff’s Office
 Sinking Spring Police Department                         El Paso Police Department
 Solebury Township Police Department                      Fort Worth Police Department
 Sullivan County Probation and Parole Department          Guadalupe County Sheriff’s Office
 Swarthmore Borough Police Department                     Hood County Sheriff’s Office
 Upper Allen Township Police Department                   Houston Police Department
 Upper Moreland Township Police Department                Irving Police Department
 West Caln Township Police Department                     Longview Police Department
 West Grove Borough Police Department                     Mansfield Police Department
 West Pottsgrove Township Police Department               Nacogdoches County Sheriff Department
 West Reading Police Department                           Nacogdoches Police Department
 West Sadsbury Township Police Department                 San Marcos Police Department
 West York Borough Police Department                      Texas Alcoholic Beverage Commission




54    National Gang Intelligence Center
                                                  UNCLASSIFIED
    Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 57 of 68 PageID 511
                                     UNCLASSIFIED




Texas Department of Criminal Justice - Office of the         Spokane County Sheriff’s Office
   Inspector General                                         Spokane Regional Safe Streets Task Force
Texas Department of Public Safety                            Tacoma Police Department
Utah                                                         Walla Walla Police Department
Utah Department of Public Safety                             Washington State Department of Corrections

Vermont                                                      West Virginia
Barre Probation and Parole                                   Martinsburg Police Department
Bennington Probation and Parole                              Philippi Police Department
Brattleboro Probation and Parole                             West Virginia Fugitive Task Force
Newport Probation and Parole                                 Wisconsin
Northeast Correctional Complex                               Blair Police Department
Northern State Correctional Facility                         City of Madison Police Department
Northwest State Correctional Facility                        Grand Chute Police Department
Rutland Probation and Parole                                 Green Bay Police Department
Southeast State Correctional Facility                        Janesville Police Department
Springfield Probation and Parole                             La Crosse Police Department
St. Johnsbury Probation and Parole                           Newburg Police Department
Vermont Department of Corrections                            Phillips Police Department
Virginia                                                     Seymour Police Department
Abingdon Police Department                                   Sheboygan County Sheriff’s Office
Chesapeake Police Department                                 Sun Prairie Police Department
City of Alexandria Police                                    Village of Pepin Police Department
Danville Police Department                                   Wisconsin Department of Corrections
Fairfax County Police Department                             Wyoming
Halifax/South Boston Narcotics and Gang Task Force           Cheyenne Police Department
Hampton Police Division                                      Torrington Police Department
Harrisonburg Police Department                               Weston County Detention Center
Henrico County Police Division                               Weston County Sheriff’s Office
Loudoun County Sheriff’s Office                              Wyoming Department of Corrections
Newport News Police Department                               Wyoming Division of Criminal Investigation
Portsmouth Police Department                                 Wyoming Highway Patrol
Prince William County Police Department
Richmond Police Department
Spotsylvania County Sheriff’s Office
Virginia Department of Corrections
Virginia Department of Juvenile Justice
Virginia State Police
York Poquoson Sheriff’s Office
Washington
City of Burlington
Everett Police Department
Grant County Sheriff’s Office
Lynnwood Police Department
Northwest Detention Center--Geo Group
Puyallup Police Department
Seattle Police Department




                                                                                     2015 NATIONAL GANG REPORT   55
                                                       UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 58 of 68 PageID 512
                                      UNCLASSIFIED




 (U) The NGIC and NAGIA thank the below Safe Streets and Gang Task Forces for completing
 the 2014 FBI Safe Streets and Gang Task Force Survey.

 North Central Region                                        Central Alabama Safe Streets Task Force
 Joint Task Force on Gangs (Chicago)                         Corpus Christi Violent Crimes Task Force
 Canton Resident Agency Safe Streets Task Force              El Paso Safe Streets and Prison Gang Task Force
 Detroit Violent Gang Task Force                             Houston Coastal Safe Streets Task Force
 Eastern Illinois Safe Streets Task Force                    Jackson Safe Streets Task Force
 Genesee County Safe Streets Task Force                      Metrock Safe Streets Task Force
 Greater Omaha Safe Streets Task Force                       Mobile Safe Streets Task Force
 Greater Racine Gang Task Force                              Multi-Agency Gang Task Force
 Kansas City Metropolitan Gang Task Force                    Nashville Violent Crime Gang Task Force
 Kentucky Safe Streets Task Force                            North Alabama Safe Streets Task Force
 Peoria Area Safe Streets Task Force                         Northwest Louisiana Violent Crime Task Force
 Quad Cities Federal Gang Task Force                         Oklahoma City Metropolitan Gang Task Force
 Southern Ohio Safe Streets Task Force                       Rio Grande Valley Violent Crime Task Force
 Twin Cities Safe Streets Violent Gang Task Force            San Antonio Safe Streets Task Force
 Violent Gang Safe Streets Task Force (St. Louis)            South Central Louisiana Gang Task Force
 Wabash Valley Safe Streets Task Force                       Southeast Mississippi Safe Streets Task Force
 Northeast Region                                            SSCH Chattanooga Safe Streets Task Force
 Capital District Safe Streets Gang Task Force               Violent Crimes, Major Offenders, & Gang Task Force (Dallas)
 Bridgeport Safe Streets Gang Violent Crime Task Force       West Texas Area Major Offenders Task Force
 Eastern Panhandle and Potomac Highlands Safe Streets Task   Southeast Region
    Force                                                    Atlanta Criminal Enterprise Task Force
 Greater Pittsburgh Safe Streets Task Force                  Charlotte Safe Streets Task Force
 Hudson Valley Safe Streets Task Force                       Columbia Violent Gang Task Force
 New Hampshire Safe Streets Gang Task Force                  Conasauga Safe Streets Task Force
 New Haven Safe Streets Task Force                           Criminal Enterprise Investigative Task Force,
 New York City Metro Gang Task Force                            Jacksonville Division
 Newark Violent Crime Criminal Enterprise Task Force         Cross Border Task Force - Safe Streets (Prince George’s
 North Shore Gang Task Force                                    County, Maryland)
 Northern Connecticut Violent Crime Gang Task Force          Delaware Violent Crime Safe Streets Task Force
 Rhode Island Violent Crime Gang Task Force                  Fajardo Regional Enforcement Team
 Safe Streets Task Force (Buffalo)                           FBI/MPD Safe Street Task Force
 South Jersey Violent Incident/Gang Task Force               Metro Orlando Safe Street Gang Task Force
 Southeastern Massachusetts Safe Streets Gang Task Force     NW Georgia Criminal Enterprise Task Force
 Southern Maine Gang Safe Streets Task Force                 Pee Dee Gang and Violent Crime Task Force
 Southwest Pennsylvania Safe Streets Task Force              Philadelphia Violent Gang Task Force
 Violent Crimes Incident Task Force                          Piedmont Triad Safe Streets Task Force
 Westchester County Safe Streets Task Force                  Raleigh-Durham Safe Streets Task Force
 Western Massachusetts Safe Streets Gang Task Force          Richmond Area Violent Enterprise
 South Central Region                                        San Juan Safe Streets Task Force
 Austin Safe Streets Task Force                              South Florida Street Gangs and Criminal Organization
 Capitol Area Task Force                                        Task Force




56    National Gang Intelligence Center
                                                    UNCLASSIFIED
    Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 59 of 68 PageID 513
                                     UNCLASSIFIED




Tampa Bay Safe Streets Gang Task Force
Tidewater Violent Crimes Task Force
Wilmington Safe Streets Task Force
West Region
Albuquerque Safe Streets HIDTA Gang Task Force
Big Sky Safe Streets Task Force
Central Coast Safe Streets Task Force
Denver Metro Gang Safe Streets Task Force
East County Regional Gang Task Force
Hawaii Safe Streets Task Force
Las Vegas Safe Streets Gang Task Force
Los Angeles Metropolitan Task Force on Violent Gangs
North Bay Regional Gang Task Force
North Central Coast Gang Task Force
North County Regional Gang Task Force
Northern Utah Criminal Apprehension Team
Riverside Resident Agency Gang Impact Team
Sacramento Valley Gang Suppression Team
Safe Streets Task Force (Anchorage)
Safe Streets Task Force East Bay
Santa Clara County Violent Gang Task Force
Seattle Safe Streets Task Force
South Los Angeles County Violent Crime Task Force
South Sound Gang Task Force
Southern Colorado Violent Gang Safe Streets Task Force
Southern New Mexico Safe Streets Violent Gang Task Force
Southwest Arizona Safe Streets Task Force
Stockton Violent Crime Gang Task Force
Violent Crimes Task Force - Gang Group (San Diego)
Violent Gang Safe Streets Task Force (Portland)
Violent Street Gang Task Force (Phoenix)




                                                                     2015 NATIONAL GANG REPORT   57
                                                      UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 60 of 68 PageID 514
                                      UNCLASSIFIED




 (U) APPENDIX A
                                                                                              (U) Map of NAGIA’s 2015 National




                                   * Respondents mapped using each unique address provided.




58    National Gang Intelligence Center
                                                        UNCLASSIFIED
         Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 61 of 68 PageID 515
                                          UNCLASSIFIED




Gang Report Survey Respondents




                                                                 2015 NATIONAL GANG REPORT   59
                                            UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 62 of 68 PageID 516
                                      UNCLASSIFIED




 (U) APPENDIX B

                                                                       (U) Map of Safe Streets and




60    National Gang Intelligence Center
                                          UNCLASSIFIED
          Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 63 of 68 PageID 517
                                           UNCLASSIFIED




Gang Task Force Regions




                                                                  2015 NATIONAL GANG REPORT   61
                                             UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 64 of 68 PageID 518
                                      UNCLASSIFIED




 (U) ENDNOTES

     1
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 12.
     2
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 12.
     3
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 11.
     4
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 14.
     5
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 15.
     6
          (U) Federal Bureau of Investigation; 2014 FBI Safe Streets and Gang Task Force Survey.
     7
          (U) Press Release; US Attorney’s Office, District of Minnesota; 4 March 2015; “Seven Members of Minneapolis-Based Gang Charged in
            31-Count Indictment with Conspiracy to Distribute Crack Cocaine Throughout Minnesota;” available at http://www.fbi.gov/minneapolis/
            press-releases/2015/seven-members-of-minneapolis-based-gang-charged-in-31-count-indictment-with-conspiracy-to-distribute-crack-
            cocaine-throughout-minnesota.
     8
          (U) Online Article; “Gang Brought $10 Million in Drugs through Tulsa, Feds Say;” 20 August 2014; available at www.tulsaworld.com.
     9
          (U) Press Release; US Attorney’s Office, Western District of North Carolina; 22 April 2015; “Federal Indictment Charges 12 United Blood
            Nation Gang Members with Racketeering Conspiracy;” available at https://www.fbi.gov/charlotte/press-releases/2015/federal-
            indictment-charges-12-united-blood-nation-gang-members-with-racketeering-conspiracy.
     10
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 21.
     11
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 22.
     12
          (U) Press Release; US Attorney’s Office, Southern District of California; 08 January 2014; “North Park Gang Members Indicted in
            Racketeering Conspiracy;” available at http://www.fbi.gov/sandiego/press-releases/2014/north-park-gang-members-indicted-in-
            racketeering-conspiracy.
     13
          (U) Online News Article; “PD: Gang may have targeted Salt River officer in deadly shooting;” 13 June 2014; available at
            http://www.kpho.com/story/25654490/pd-gang-targeted-salt-river-officer-in-deadly-shooting.
     14
          (U) Online News Article; “Prosecutor’s Dad Kidnapped in Elaborate Plot FBI Rescues Him;” 11 April 2014; available at
            http://www.cnn.com/2014/04/10/justice/kidnap-fbi-atlanta/.
     15
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 18.
     16
          (U) Online News Article; “Detroit Police Chief Answers Gang Member’s Death Threat;” 24 February 2014; available at
            http://www.usatoday.com/story/news/nation/2014/02/24/detroit-police-chief-death-threat/5772937/.
     17
          (U) Online News Article; “Threat States Rogers “Cop Will Be Killed” On New Year’s Eve;” 29 December 2014; available at
            http://5newsonline.com/2014/12/29/threat-states-rogers-cop-will-be-killed-on-new-years-eve/.
     18
          (U) Internet Site; US Department of Justice; Prison Gangs: Prison Gangs and Photos; 18 April 2013; available at
            http://www.justice.gov/criminal/ocgs/gangs/prison.html.
     19
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 12.
     20
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 11.
     21
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 11.
     22
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 11.
     23
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 18.
     24
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 18.
     25
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 18.
     26
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 18.
     27
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 19.
     28
          (U) Federal Bureau of Investigation; 2014 FBI Safe Streets and Gang Task Force Survey.
     29
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 18.
     30
          (U) Online News Article; “Jail Corruption Case Appears Similar to Gang Infiltration in Prison in 2009;” 25 April 2013; available at
            http://www.washingtonpost.com/local/jail-corruption-case-appears-similar-to-gang-infiltration-in-prison-in-2009/2013/04/25/6efb61d2-
            add9-11e2-a986-eec837b1888b_story.html.
     31
          (U) Online News Article; “Insiders Say Prison Gangs and Crooked Guards Corrupting State’s Prisons;” 24 September 2014; available at
            http://www.orlandoweekly.com/Blogs/archives/2014/09/24/insiders-say-prison-gangs-and-crooked-guards-corrupting-states-prisons.
     32
          (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 19.
     33
          (U) Online News Article; “Insiders Say Prison Gangs and Crooked Guards Corrupting State’s Prisons;” 24 September 2014; available at
            http://www.orlandoweekly.com/Blogs/archives/2014/09/24/insiders-say-prison-gangs-and-crooked-guards-corrupting-states-prisons.
     34
          (U) Press Release; US Attorney’s Office, District of Maryland; “Two Former Correctional Officers Sentenced to Prison for a
            Racketeering Conspiracy;” 12 March 2015; available at https://www.fbi.gov/baltimore/press-releases/2015/two-former-correctional-
            officers-sentenced-to-prison-for-a-racketeering-conspiracy.
     35
          (U) Online News Article; “Mississippi Prisons: Guards, Low Pay, and Corruption;” 6 October 2014; available at
            http://www.clarionledger.com/story/news/2014/10/05/miss-prisons-guards-low-pay-corruption/16789393/.
     36
          (U) Federal Bureau of Investigation; 2014 FBI Safe Streets and Gang Task Force Survey.




62        National Gang Intelligence Center
                                                                      UNCLASSIFIED
      Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 65 of 68 PageID 519
                                       UNCLASSIFIED




37
     (U) Press Release; US Department of Justice; “Six Leaders and Members of Phantom Outlaw Motorcycle Club and Vice Lords
       Street Gang Convicted of Violent Racketeering-related Crimes;” 16 March 2015; available at http://www.fbi.gov/detroit/press-
       releases/2015/six-leaders-and-members-of-phantom-outlaw-motorcycle-club-and-vice-lords-street-gang-convicted-of-violent-
       racketeering-related-crimes.
38
     (U) Online News Article; “Nine dead in Waco, Texas biker brawl;” 17 May 2015; available at http://www.cnn.com/2015/05/17/us/texas-
       shooting/index.html.
39
     (U) Press Release; US Department of Justice; “Leader of Salem Hells Angels Pleads Guilty to Federal Crimes in Connection with
       Brutal Assault;” 13 February 2015; available at http://www.fbi.gov/boston/press-releases/2015/leader-of-salem-hells-angels-pleads-
       guilty-to-federal-crimes-in-connection-with-brutal-assault.
40
     (U) Online News Article; “Georgia man arrested in deadly Birmingham biker club shooting;” 31 August 2014; available at
       http://www.al.com/news/birmingham/index.ssf/2014/09/arrest_made_in_birmingham_bike.html.
41
     (U) Online News Article; “Uncooperative Witnesses In Applebee’s Shooting Impede Police Investigation;” 31 March 2015; available at
       http://www.kob.com/article/stories/s3751395.shtml.
42
     (U) Online News Article; “TEMECULA: No Arrests in Bloody Biker Brawl on I-15,” 7 April 2014; available at http://www.pe.com/articles/
       hells-693535-angels-motorcycle.html.
43
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Outlaw Motorcycle Gangs Survey, question 13.
44
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Outlaw Motorcycle Gangs Survey, question 7.
45
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Border Gangs Survey.
46
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Border Gangs Survey.
47
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 27, Prison
       Gangs Survey, questions 13, 15, and 16, Outlaw Motorcycle Gang Survey, question 16 and Border Gangs Survey, question 9.
48
     (U) Federal Bureau of Investigation; 2014 FBI Safe Streets and Gang Task Force Survey.
49
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, questions 13, 15, and 16.
50
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, questions 13, 15, and 16.
51
     (U) National Alliance of Gang Investigators Associations; 2015 National Gang Survey; Street Gangs Survey, question 29 and Prison
       Gangs Survey, question 17.
52
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Outlaw Motorcycle Gangs Survey, question 17.
53
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Prison Gangs Survey, question 30 and Outlaw
       Motorcycle Gangs Survey, question 21.
54
     (U) Virginia Department of Corrections; Gang and Security Threat Group; Electronic Communication, 25 March 15.
55
     (U) Online News Article; “Air Force captain convicted of leading violent street gang;” 02 February 2015; available at
       http://www.usatoday.com/story/news/nation/2015/02/02/airforcecaptain-sentenced/22762041.
56
     (U) Online News Article; “Outlaw Biker Gangs Prize U.S. Soldiers, Feds Say;” 26 May 2015; available at
       http://www.nbcnews.com/news/us-news/omg-motorcycle-gangs-recruit-military-soldiers-n364731.
57
     (U) Online News Article; “Memphis police officer appears in controversial music video;” 01 December 2014; available at
       http://www.wmcactionnews5.com/story/27520849/memphis-police-officer-appears-in-controversial-music-video.
58
     (U) News Release; US Immigration and Customs Enforcement; “Dorchester Gang Member Sentenced to Over 12 Years in Prison for Sex
       Trafficking Minors;” 11 May 2015; available at http://www.ice.gov/news/releases/dorchester-gang-member-sentenced-over-12-years-
       prison-sex-trafficking-minors.
59
     (U) Internet Site; National Human Trafficking Resource Center; “Sex Trafficking;” 26 June 2015; available at
       http://www.traffickingresourcecenter.org/type-trafficking/sex-trafficking.
60
     (U) Press Release; Long Beach Police Department; “Specialized Program Leads to Arrest of Human Trafficking Suspect;” 28 May 2015;
       available at http://www.longbeach.gov/Police/Press-Releases/SPECIALIZED-PROGRAM-LEADS-TO-ARREST-OF-HUMAN-
       TRAFFICKING-SUSPECT/.
61
     (U) Online News Article; “Reston Gang Members Charged with Human Trafficking;” 11 March 2015; available at http://www.fairfaxtimes.com/
       article/20150311/NEWS/150319743/reston-gang-members-charged-with-human-trafficking&template=fairfaxTimes.
62
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 15.
63
     (U) The Urban Institute; Research Report; “Estimating the Size and Structure of the Underground Commercial Sex Economy in Eight
       Major US Cities;” March 2014; available at http://www.urban.org/sites/default/files/alfresco/publication-pdfs/413047-Estimating-the-Size-
       and-Structure-of-the-Underground-Commercial-Sex-Economy-in-Eight-Major-US-Cities.PDF.
64
     (U) The Urban Institute; Research Report; “Estimating the Size and Structure of the Underground Commercial Sex Economy in Eight Major
       US Cities;” March 2014; available at http://www.urban.org/sites/default/files/alfresco/publication-pdfs/413047-Estimating-the-Size-and-
       Structure-of-the-Underground-Commercial-Sex-Economy-in-Eight-Major-US-Cities.PDF.
65
     (U) National Alliance of Gang Investigators’ Associations; 2015 National Gang Survey; Street Gangs Survey, question 35.
66
     (U) Press Release; US Attorney’s Office, Southern District of California; 08 January 2014; “North Park Gang Members Indicted in
       Racketeering Conspiracy;” available at http://www.fbi.gov/sandiego/press-releases/2014/north-park-gang-members-indicted-in-
       racketeering-conspiracy.




                                                                                                              2015 NATIONAL GANG REPORT            63
                                                                      UNCLASSIFIED
     Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 66 of 68 PageID 520
                                      UNCLASSIFIED




     67
          (U) Online News Article; “Seeking Clues to Gangs and Crime, Detectives Monitor Internet Rap Videos;” 07 January 2014; available at
            http://www.nytimes.com/2014/01/08/nyregion/seeking-clues-to-gangs-and-crime-detectives-monitor-internet-rap-videos.html?_r=0.
     68
          (U) Cuyahoga County Prosecutor’s Office; Statement by First Assistant Cuyahoga County Prosecutor Duane Deskins on Law Enforcement’s
            Targeting of the BBE 900 Gang; 29 October 2014; available at http://prosecutor.cuyahogacounty.us/en-US/2014-10-29-pr-statement-
            on-targeting-bbe-900-gang.aspx.
     69
          (U) Online News Article; “Possible Gang Members Attempt Recruitment of Sterling Middle Students;” 01 May 2015; available
            http://www.loudountimes.com/news/article/possible_gang_members_attempt_recruitment_of_sterling_middle_students323.
     70
          (U) National Alliance of Gang Investigators’ Association; 2015 National Gang Survey; Prison Gangs Survey, question 25
     71
          (U) Online News Article; “New Trend Alert: Prison Culture Exposed Through Cell Phone Extortion;” 01 April 2015; available at
            http://www.ebengregory.com/2015/04/01/new-trend-alert-prison-culture-exposed-cell-phone-extortion-pic/.
     72
          (U) California Department of Corrections and Rehabilitation; Fact Sheet; “Contraband Cell Phones in CDCR Prisons and Conservation
            Camps;” April 2014; available at http://www.cdcr.ca.gov/Contraband-Cell-Phones/docs/Contraband-Cell-Phone-Fact-Sheet-April-2014.pdf.
     73
          (U) Press Release; Mississippi Department of Corrections; “MDOC Makes Good Use of Contraband Cell Phones;” 11 April 2014; available
            at http://www.mdoc.state.ms.us/PressReleases/2014NewsReleases/MDOC%20MakesGoodUseOfContraband.pdf.
     74
          (U) Online News Article; “Mom’s fury as ten men launch gang attack on her son, 18, in a prison cell-then tie a LEASH round his neck
            and pose for a Facebook photo despite being behind bars;”31 March 2015; available at http://www.dailymail.co.uk/news/article-3020842/
          Mom-horrified-Facebook-photo-emerges-beaten-18-year-old-son-prison-cell-eye-swollen-shut-lead-two-men-standing-him.html.
     75
          (U) Online News Article; “Gang Violence Fueled by Gang Members by Clicks on Social Media,” 02 February 2015; available at
            http://www.omaha.com/news/crime/gang-violence-fueled-by-clicks-on-social-media/article_b7da3145-b853-5ea3-9b52-6cda881a5c1a.html.
     76
          (U) Press Release; US Department of Justice; “Seventy-One Defendants Charged in Long-Running Investigation of Grape Street
            Crips Street Gang;” 20 May 2015; available at http://www.fbi.gov/newark/press-releases/2015/seventy-one-defendants-charged-in-long-
            running-investigation-of-grape-street-crips-street-gang.
     77
          (U) Online News Article; “New Trend Alert: Prison Culture Exposed Through Cell Phone Extortion;” 01 April 2015; available at
            http://www.ebengregory.com/2015/04/01/new-trend-alert-prison-culture-exposed-cell-phone-extortion-pic/.
     78
          (U) Online News Article; “New Level of Smartphone Encryption Alarms Law Enforcement;” 22 September 2014; available at
            http://www.wsj.com/articles/new-level-of-smartphone-encryption-alarms-law-enforcement-1411420341.
     79
          (U) Online Article; “Could The Highly-Encrypted & Tap-Proof ‘Blackphone’ Be Used By Criminals?;” available at
            http://vanityleague.com/highly-encrypted-blackphone/.




64        National Gang Intelligence Center
                                                                     UNCLASSIFIED
Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 67 of 68 PageID 521
                                 UNCLASSIFIED




                                                        2015 NATIONAL GANG REPORT   65
                                   UNCLASSIFIED
Case 5:16-cr-00037-RBD-PRL Document 71-6 Filed 09/23/20 Page 68 of 68 PageID 522
                                   UNCLASSIFIED




                                   UNCLASSIFIED
